    
EXHIBIT 10.1
EXECUTION VERSION
Published CUSIP Number: 66807PAH3
$300,000,000 AMENDED AND RESTATED CREDIT AGREEMENT
among
NORTHWESTERN CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers
JPMORGAN CHASE BANK, N. A.,
as Syndication Agent,
Keybank national association
UNION BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents,
and


BANK OF AMERICA, N.A.,
as Administrative Agent
Dated as of June 30, 2011






--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS
1
1.1.
Defined Terms
1
1.2.
Other Definitional Provisions
18
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
19
2.1.
Revolving Credit Commitments
19
2.2.
Procedure for Revolving Credit Borrowing
20
2.3.
Swing Line Commitment
20
2.4.
Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
21
2.5.
Repayment of Loans; Evidence of Debt
23
2.6.
Commitment Fees, etc
24
2.7.
Termination or Reduction of Revolving Credit Commitments
24
2.8.
Optional Prepayments
25
2.9.
Conversion and Continuation Options
25
2.10.
Minimum Amounts and Maximum Number of Eurodollar Tranches
26
2.11.
Interest Rates and Payment Dates
26
2.12.
Computation of Interest and Fees
27
2.13.
Inability to Determine Interest Rate
27
2.14.
Pro Rata Treatment and Payments
28
2.15.
Requirements of Law
29
2.16.
Taxes
31
2.17.
Indemnity
32
2.18.
Illegality
33
2.19.
Change of Lending Office
33
2.20.
Replacement of Lenders under Certain Circumstances
33
2.21.
Defaulting Lenders.
34



SECTION 3.
LETTERS OF CREDIT
37
3.1.
L/C Commitment
37
3.2.
Procedure for Issuance of Letter of Credit
37
3.3.
Fees and Other Charges
38
3.4.
L/C Participations
39
3.5.
Reimbursement Obligation of the Borrower
40
3.6.
Obligations Absolute
40
3.7.
Letter of Credit Payments
41
3.8.
Applications
41
3.9.
Existing Letters of Credit
41
SECTION 4.
REPRESENTATIONS AND WARRANTIES
41
4.1.
Financial Condition
42
4.2.
No Change
42
4.3.
Corporate Existence; Compliance with Law
42





--------------------------------------------------------------------------------

4.4.
Corporate Power; Authorization; Enforceable Obligations
43
4.5.
No Legal Bar
43
4.6.
No Material Litigation
43
4.7.
No Default
43
4.8.
Ownership of Property
44
4.9.
Intellectual Property
44
4.10.
Taxes
44
4.11.
Federal Regulations
44
4.12.
Labor Matters
44
4.13.
ERISA
44
4.14.
Investment Company Act; Other Regulations
45
4.15.
Subsidiaries
45
4.16.
Environmental Matters
45
4.17.
Accuracy of Information, etc
46
4.18.
Solvency
47
SECTION 5.
CONDITIONS PRECEDENT
47
5.1.
Conditions to Initial Extension of Credit
47
5.2.
Conditions to Each Extension of Credit
48
SECTION 6.
AFFIRMATIVE COVENANTS
48
6.1.
Financial Statements
48
6.2.
Certificates; Other Information
49
6.3.
Payment of Obligations
50
6.4.
Conduct of Business and Maintenance of Existence; Compliance
50
6.5.
Maintenance of Property; Insurance
50
6.6.
Inspection of Property; Books and Records; Discussions
50
6.7.
Notices
51
6.8.
Environmental Laws
51
6.9.
Further Assurances
52
6.10.
Use of Proceeds
52
6.11.
Credit Ratings
52
SECTION 7.
NEGATIVE COVENANTS
52
7.1.
Consolidated Debt to Capitalization Ratio
52
7.2.
Limitation on Fundamental Changes
52
7.3.
Limitation on Transactions with Affiliates
53
7.4.
Limitation on Changes in Fiscal Periods
53
7.5.
Limitation on Negative Pledge Clauses
53
7.6.
Limitation on Restrictions on Subsidiary Distributions
53
7.7.
Limitation on Lines of Business
53
SECTION 8.
EVENTS OF DEFAULT
54
SECTION 9.
THE AGENTS
56
9.1.
Appointment
56
9.2.
Delegation of Duties
57
9.3.
Exculpatory Provisions
57
9.4.
Reliance by Agents
57
9.5.
Notice of Default
58
9.6.
Non‑Reliance on Agents and Other Lenders
58
9.7.
Indemnification
58
9.8.
Agent in Its Individual Capacity
59
9.9.
Successor Agents
59





--------------------------------------------------------------------------------

9.10.
The Joint Lead Arrangers; the Syndication Agent; the Co-Documentation Agents
60
SECTION 10.
MISCELLANEOUS
60
10.1.
Amendments and Waivers
60
10.2.
Notices
62
10.3.
No Waiver; Cumulative Remedies
63
10.4.
Survival of Representations and Warranties
63
10.5.
Payment of Expenses
63
10.6.
Successors and Assigns; Participations and Assignments
65
10.7.
Adjustments; Set‑off
68
10.8.
Counterparts
69
10.9.
Severability
69
10.10.
Integration
69
10.11.
Governing Law
70
10.12.
Submission To Jurisdiction; Waivers
70
10.13.
Acknowledgments
70
10.14.
Confidentiality
71
10.15.
Accounting Changes
71
10.16.
WAIVERS OF JURY TRIAL
72
10.17.
USA PATRIOT ACT
72









--------------------------------------------------------------------------------

APPENDIX:
Commitment Appendix
ANNEXES:
A    Pricing Grid
B    Existing Letters of Credit
SCHEDULES:
4.4    Consents, Authorizations, Filings and Notices
4.6    Litigation
4.8    Title to Property
4.13    ERISA
4.14    Limiting Regulations
4.15    Subsidiaries
4.17    Environmental
7.3    Affiliate Transactions
7.5    Negative Pledge Limitations
EXHIBITS:
A    Form of Compliance Certificate
B    Form of Secretary's Certificate
C-1    Form of Revolving Credit Note
C-2    Form of Swing Line Note
 
 
 
 
 

D    Form of Assignment and Acceptance
E    Form of Exemption Certificate
F    Form of Borrowing Notice
G    Form of Letter of Credit Request
H    Form of New Lender Supplement
I    Form of Increased Revolving Commitment Activation Notice


2










--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2011, among
NORTHWESTERN CORPORATION d/b/a NorthWestern Energy, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, certain of the Lenders and the other parties are parties
to the Original Credit Agreement (as hereinafter defined).
WHEREAS, the Lenders and such other parties or their successors have agreed to
amend and restate in its entirety the Original Credit Agreement as provided
herein; and
WHEREAS, the Borrower has requested and the Lenders have agreed to make this
revolving credit facility available to the Borrower upon and subject to the
terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
SECTION 1.
DEFINITIONS

1.Defined Terms. As used in this Agreement, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Syndication Agent, the Administrative
Agent and the Co-Documentation Agents.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender's Commitments at
such time and (b) thereafter, the amount of such Lender's Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender's Revolving Extensions of Credit then
outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender's Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.
“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Applicable Margin”: a percentage determined from time to time in accordance
with the pricing grid attached hereto as Annex A.
“Applicable Percentage”: means with respect to any Lender at any time, the
percentage (carried




--------------------------------------------------------------------------------

out to the ninth decimal place) of the aggregate Commitments represented by such
Lender's Commitment at such time, subject to adjustment as provided in
Section 2.21. If the Commitment of each Lender to make Loans and the obligation
of the Issuing Lender to make L/C Credit Extensions have been terminated
pursuant to Section 8 or if the aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on the Commitment Appendix or in the
assignment and acceptance pursuant to which such Lender becomes a party hereto,
as applicable.
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
“Assignee”: as defined in Section 10.6(c).
“Assignor”: as defined in Section 10.6(c).
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender's
Revolving Credit Commitment then in effect over (b) such Lender's Revolving
Extensions of Credit then outstanding.
“Bank of America Entity”: any of Bank of America, N.A. or any of its Affiliates.
“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or any
successor page) at approximately 11:00 a.m. London time on such day. For
purposes hereof: “Prime Rate” shall mean the rate of interest in effect for such
day as publicly announced from time to time by Bank of America as its “prime
rate” (the “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the Base Rate due to a change in the Eurodollar Rate, the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in Eurodollar Rate, the Prime Rate or the
Federal Funds Effective Rate, respectively.
“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Benefitted Lender”: as defined in Section 10.7.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit F,




--------------------------------------------------------------------------------

delivered to the Administrative Agent.
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, that Capital Lease Obligations shall not include obligations
under leases or other agreements created by FIN46 issued by the Financial
Accounting Standards Board.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize”: means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lender or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change of Control”: the occurrence of any of the following events: (a) any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
40% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower or (ii) shall obtain the
power (whether or not exercised) to elect a majority of the Borrower's
directors; (b) a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower shall at any time be occupied by Persons who were
neither (i) nominated by the Board of Directors, (ii) nominated by any Person
having, as of the Closing Date, beneficial ownership of 20% or more of the
aggregate outstanding classes of Capital Stock having voting power in the
election of directors of the Borrower, nor (iii) appointed by directors so
nominated; or (c) the Borrower shall be liquidated or dissolved.
“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be not later than June
30, 2011.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: KeyBank National Association, Union Bank, N.A. and
U.S. Bank National Association, in their respective capacity as Co-Documentation
Agent.
“Commitment”: with respect to any Lender, the Revolving Credit Commitment of
such Lender.




--------------------------------------------------------------------------------

“Commitment Fee Rate”: the rate per annum determined from time to time pursuant
to the pricing grid attached hereto as Annex A.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
“Consolidated Debt to Capitalization Ratio”: as of the last day of any period,
the ratio of (a) Consolidated Funded Debt on such day to (b) the sum of
Consolidated Net Worth and Consolidated Funded Debt on such day.
“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders' equity at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Debtor Relief Laws”: means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: means, subject to Section 2.21, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.




--------------------------------------------------------------------------------

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or, in
each case, any series of related dispositions); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period;
provided that, in the case of Swing Line Loans, such rate per annum shall be
determined by the applicable Swing Line Lender promptly after receipt of a
Borrowing Notice for a Swing Line Loan, by reference to a publicly available
service selected by such Swing Line Lender for displaying eurodollar rates for
the applicable Interest Period commencing on such date. In the event that such
rate does not appear on Reuters Screen LIBOR01 Page (or otherwise on such
screen), the “Eurodollar Base Rate” for purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent.
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate    
1.00 ‑ Eurocurrency Reserve Requirements
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the




--------------------------------------------------------------------------------

then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Existing Letters of Credit”: collectively, the letters of credit listed on
Annex B issued for the account of the Borrower pursuant to the terms of the
Original Credit Agreement.
“Facility” or “Revolving Credit Facility”: the Revolving Credit Commitments and
the extensions of credit made thereunder.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
Fee Letters”: that (i) Fee Letter dated June 6, 2010 between Bank of America,
N.A., as administrative agent and issuing lender and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint-lead arranger, and the Borrower and that
Fee Letter dated June 6, 2010 between JPMorgan Chase Bank, N.A. as syndication
agent and J.P. Morgan Securities LLC, as joint-lead arranger, and the Borrower.
“Fitch”: Fitch, Inc. and any successor thereto.
“Fronting Exposure”: means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender's Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
and any securities exchange.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person




--------------------------------------------------------------------------------

(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, or similar arrangements entered into by
the Borrower or its Subsidiaries providing for protection against fluctuations
in interest rates, currency exchange rates, or the exchange of nominal interest
obligations, either generally or under specific contingencies.
“Increased Revolving Commitment Activation Notice”: a notice substantially in
the form of Exhibit I.
“Increased Revolving Commitment Closing Date”: any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person's business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), other than any such indebtedness arising solely in
connection with the Borrower's gas storage arrangements, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Mandatory Redeemable Stock of
such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(k) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership




--------------------------------------------------------------------------------

in which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Indentures”: collectively, the Montana First Mortgage Indenture and the South
Dakota First Mortgage Indenture.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swing Line
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or shorter, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (d) as to any Loan (other than any Revolving Credit
Loan that is a Base Rate Loan), the date of any repayment or prepayment made in
respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending two weeks, one, two, three or six or (with
the consent of all Lenders, as determined by such Lenders in their sole
discretion) nine or twelve months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
two weeks, one, two, three or six or (with the consent of all Lenders, as
determined by such Lenders in their sole discretion) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
(1)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2)the Borrower may not select an Interest Period that would extend beyond the
Revolving Credit Termination Date;
(3)any Interest Period (other than a two week Interest Period) that begins on
the last




--------------------------------------------------------------------------------

Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(4)the Interest Period for a Swing Line Loan shall be either two weeks or one
month.
“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting an
ongoing business from, or any other investment in, any other Person.
“Issuing Lender”: (i) Bank of America, N.A. or any Affiliate thereof; or
(ii) any other Lender or any Affiliate thereof from time to time designated by
the Borrower as an Issuing Lender with the consent of such Lender and the
Administrative Agent.
“Joint Lead Arrangers”: is Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P. Morgan Securities LLC, in their respective capacity as Joint Lead
Arrangers.
“Laws”: means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Borrowing”: means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Commitment”: an amount equal to $100,000,000.
“L/C Credit Extension”: means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
“L/C Fee Payment Date”: the last day of each March, June, September and
December, commencing on September 30, 2011, and the last day of the Revolving
Credit Commitment Period.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.
“L/C Supportable Obligations”: payment obligations of the Borrower and its
Subsidiaries as permitted pursuant to Section 4.16.
“Lenders”: as defined in the preamble hereto and, in any event, the term
“Lenders” shall include any Issuing Bank (other than with respect to the
definition of the Interest Period, Sections 2.13(b), 9.9(a), 10.1 (iv) and
10.1(ix)). Unless the context otherwise requires, the term “Lenders” shall
include the Swing Line Lender.
“Letters of Credit”: as defined in Section 3.1(a).
“Letter of Credit Expiration Date”: means the day that is seven days prior to
the Revolving Credit




--------------------------------------------------------------------------------

Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee”: as defined in Section 3.3.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: collectively, this Agreement, the Applications and the Notes.
“Mandatory Redeemable Stock”: with respect to any Person, any share of such
Person's Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets, (i) at a fixed or determinable date, whether by
operation of a sinking fund or otherwise, (ii) at the option of any other Person
or (iii) upon the occurrence of a condition not solely within the control of
such Person such as a redemption required to be made utilizing future earnings,
or (b) convertible into Capital Stock which has the features set forth in clause
(a).
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.
“Material Subsidiary”: means (i) each Subsidiary designated as a “Material
Subsidiary” in Schedule 4.15, and (ii) each other Subsidiary whose total assets
as of the end of any fiscal year equal or exceed $50,000,000.
“Money Market Rate”: for any day, with respect to any Money Market Rate Loan,
the rate per annum quoted by a Swing Line Lender to the Borrower in accordance
with Section 2.4(a) as the rate at which such Swing Line Lender is willing to
make such Loan.'
“Money Market Rate Loans”: a Swing Line Loan the rate of interest applicable to
which is based upon the Money Market Rate.'
“Montana First Mortgage Indenture”: the Mortgage and Deed of Trust dated October
1, 1945 from the Borrower (as successor to Montana Power) to the trustees named
therein, as supplemented and amended to the date hereof.
“Montana Power”: The Montana Power, L.L.C., a Montana limited liability company,
acquired by the Borrower on February 15, 2002.




--------------------------------------------------------------------------------

“Montana Utility Business”: the regulated electric and natural gas assets and
businesses owned and operated by the Borrower in the State of Montana or
otherwise subject to the Lien of the Montana First Mortgage Indenture.
“Moody's”: Moody's Investors Service, Inc., and any successor thereto.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“New Lender”: as defined in Section 2.1(c).
“New Lender Supplement”: as defined in Section 2.1(c).
“Non-Excluded Taxes”: as defined in Section 2.16(a).
“Non-Recourse Debt”: Indebtedness as to which the Borrower has no direct or
indirect liability whether as primary obligor, guarantor, surety, provider of
collateral security or through any other right or arrangement of any nature
(including any election by the holder of such indebtedness) providing direct or
indirect assurance of payment or performance of any such obligations in whole or
in part.
“Non-U.S. Lender”: as defined in Section 2.16(d).
“Note”: any promissory note evidencing any Loan.
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.
“Original Credit Agreement”: that certain Credit Agreement dated as of
November 1, 2004 among the Borrower, the Lenders party thereto Lehman Brothers
Inc. and Deutsche Bank Securities Inc., as Joint Lead Arranger, Deutsche Bank
Securities Inc., as Syndication Agent, Union Bank of California, N.A. and
KeyBank National Association, as Co-Documentation Agents and Lehman Commercial
Paper Inc., as Administrative Agent and as Collateral Agent, as amended and
restated as of June 30, 2005 by that certain Amended and Restated Credit
Agreement, and as amended by Amendment No. 1 dated June 7, 2006, by Amendment
No. 2 dated October 27, 2006, by Amendment No. 3 dated October 8, 2008 and by
Amendment No. 4 dated June 30, 2009.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant”: as defined in Section 10.6(b).




--------------------------------------------------------------------------------

“Participation Amount”: as defined in Section 3.4(b).
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pro Forma Balance Sheet”: as defined in Section 4.1.
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.
“Rating Agencies”: Fitch, Standard & Poor's and Moody's.
“Refunded Swing Line Loans”: as defined in Section 2.4.
“Refunding Date”: as defined in Section 2.4.
“Register”: as defined in Section 10.6(d).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or by an Affiliate of such Lender.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders (other than Defaulting Lenders) of
more than 50% of (a) until the Closing Date, the Commitments and (b) thereafter,
the Total Revolving Credit Commitments




--------------------------------------------------------------------------------

then in effect or, if the Revolving Credit Commitments have been terminated, the
Total Revolving Extensions of Credit then outstanding, in each case excluding
the aggregate Commitments of, and Revolving Extensions of Credit by, Defaulting
Lenders.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer”: as to any Person, the chief executive officer, president
or chief financial officer of such Person, but in any event, with respect to
financial matters, the chief financial officer or treasurer of such Person, or
any other officer of such Person designated as a Responsible Officer by any one
of the foregoing.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender's name on the Commitment Appendix attached hereto, or, as the case
may be, in the assignment and acceptance or New Lender Supplement pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof, without limitation, pursuant to
Section 2.1(b).. The original aggregate amount of the Total Revolving Credit
Commitments is $300,000,000.
“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.
“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.
“Revolving Credit Loans”: as defined in Section 2.1.
“Revolving Credit Note”: as defined in Section 2.5.
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender's Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender's Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: June 30, 2016.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender's
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender's Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).




--------------------------------------------------------------------------------

“SEC Reports”: the publicly available (unredacted) portion of all reports filed
by the Borrower with the SEC on Form 10-K, Form 10-Q or Form 8-K or any
successor form.
“Senior Notes”: the Borrower's Senior Secured Notes, 5.875% Series A due 2014 of
the Borrower issued under the Senior Note Indenture on November 1, 2004 and any
Senior Secured Notes, 5.875% Exchange Series A due 2014 registered under the
Securities Act of 1933 and issued in exchange for such notes as contemplated by
a registration rights agreement executed and delivered on November 1, 2004.
“Senior Note Indenture”: the Indenture, dated as of November 1, 2004, by the
Borrower, as issuer, in favor of U.S. Bank National Association, as trustee, as
supplemented by that certain Supplemental Indenture, dated as of November 1,
2004, by the Borrower in favor of U.S. Bank National Association.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) ”debt” means liability on a “claim”, and (ii) ”claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“South Dakota First Mortgage Indenture”: the General Mortgage Indenture and Deed
of Trust dated as of August 1, 1993 between the Borrower and The Chase Manhattan
Bank, as trustee, as supplemented and amended to the date hereof.
“South Dakota Utility Business”: the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the States of South Dakota
and Nebraska and all of the Borrower's other assets that are subject to the Lien
of the South Dakota First Mortgage Indenture (which consists principally, as of
the date hereof, of the shared ownership interests in electric generation
facilities located in the States of North Dakota and Iowa).
“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower
and any Qualified Counterparty.
“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
“Standard & Poor's”: Standard & Poor's Rating Group, a division of The
McGraw-Hill




--------------------------------------------------------------------------------

Companies, Inc. and any successor thereto.
“Subordinated Indebtedness”: any Indebtedness of the Borrower or any of its
Subsidiaries that is contractually subordinated to the prior payment of the
Loans and other Obligations, other than any such Indebtedness of a Subsidiary
that is owed to the Borrower or a Subsidiary.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Swing Line Commitment”: the obligation of any Swing Line Lender to make Swing
Line Loans pursuant to Section 2.3 in an aggregate principal amount at any one
time outstanding for all Swing Line Loans not to exceed $30,000,000.
“Swing Line Lender”: Bank of America, N.A., U.S. Bank National Association or
any other Revolving Credit Lender, from time to time designated by the Borrower
as a Swing Line Lender with the written consent of such Revolving Credit Lender
and the Administrative Agent, which has agreed to make Swing Line Loans to the
Borrower.
“Swing Line Loans”: as defined in Section 2.3.
“Swing Line Note”: as defined in Section 2.5.
“Swing Line Participation Amount”: as defined in Section 2.4.
“Syndication Agent”: JPMorgan Chase Bank, N.A..
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.
“Transferee”: as defined in Section 10.14.
“Type”: as to any Loan, its nature as a Base Rate Loan, a Eurodollar Loan or, in
the case of a Swing Line Loan, a Money Market Rate Loan.
“Utility Business”: the regulated electric and natural gas utility business and
operations of the Borrower and its Subsidiaries.
“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at




--------------------------------------------------------------------------------

final maturity, in respect of such Indebtedness, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
2.Other Definitional Provisions. (a)    Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(a)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.
(b)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(c)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
(e)The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “or” shall not be
exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
(f)Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
1.Revolving Credit Commitments. (a) Subject to the terms and conditions hereof,
the Revolving Credit Lenders severally agree to make revolving credit loans
(“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender's Revolving Credit Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swing Line Loans then
outstanding, does not exceed the amount of such Lender's Revolving Credit
Commitment. During the Revolving Credit Commitment Period the Borrower may use
the Revolving Credit Commitments by borrowing, prepaying the Revolving Credit
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.5 and 2.13; provided
that no Revolving Credit Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the Revolving Credit Termination Date.
(a)At any time, the Borrower and any one or more Lenders (including New Lenders)




--------------------------------------------------------------------------------

may agree that such Lender(s) shall make, obtain or increase the amount of their
Revolving Credit Commitments by executing and delivering to the Administrative
Agent an Increased Revolving Commitment Activation Notice specifying the amount
of such increase and the applicable Increased Revolving Commitment Closing Date.
Notwithstanding the foregoing, (i) the aggregate amount of incremental Revolving
Credit Commitments obtained pursuant to this Section 2.1(b) shall not exceed
$50,000,000, (ii) incremental Revolving Credit Commitments may not be made,
obtained or increased until all of the conditions precedent in Section 5.2 have
been satisfied and (iii) the increase effected pursuant to this paragraph shall
be in a minimum amount of at least $10,000,000. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.
(b)Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent, elects to become a
“Lender” under this Agreement in connection with an increase described in
Section 2.1(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit H, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
(c)On each Increased Revolving Commitment Closing Date on which there are
Revolving Credit Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Credit Commitments shall make Revolving Credit Loans,
the proceeds of which will be used to prepay such portions of the Revolving
Credit Loans of other Lenders, so that, after giving effect thereto, the
resulting Revolving Credit Loans outstanding are allocated among the Lenders in
accordance with Section 2.14(a) based on the respective Revolving Credit
Percentages of the Lenders after giving effect to such Increased Revolving
Commitment Closing Date.
(d)The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.
2.Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period; provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) on the requested Borrowing Date, in the case of Base Rate Loans).
Any Revolving Credit Loans made on the Closing Date shall initially be Base Rate
Loans. Except as provided in Section 2.4 or 3.5, each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such Borrowing Notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender will make its Revolving Credit Percentage of the
amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 3:00 PM, New York City time, on the Borrowing Date requested by the Borrower
in funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent in like funds
as received by the Administrative Agent.
3.Swing Line Commitment. (a) Subject to the terms and conditions hereof, each
Swing Line Lender agrees that, during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when




--------------------------------------------------------------------------------

aggregated with such Swing Line Lender's other outstanding Revolving Credit
Loans hereunder, may exceed the Swing Line Commitment then in effect or such
Swing Line Lender's Revolving Credit Commitment then in effect), (ii) the
maturity date of any Swing Line Loan shall be no less than one and no more than
thirty days following the Borrowing Date thereof (but in any event not later
than the Revolving Credit Termination Date), provided that in the case of a
Swing Line Loan that is a Eurodollar Loan, the maturity thereof shall be the
last day of the Interest Period applicable thereto and (iii) the Borrower shall
not request, and no Swing Line Lender shall make, any Swing Line Loan if, after
giving effect to the making of such Swing Line Loan, the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. During the
Revolving Credit Commitment Period, the Borrower may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof: The Swing Line Loans may from time to time be
(A) Base Rate Loans, (B) Eurodollar Loans with an Interest Period of two weeks
or one month, (C) Money Market Rate Loans or (D) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent and the
applicable Swing Line Lender in accordance herewith; provided that the Borrower
shall not have the right to convert Swing Line Loans of one Type into Swing Line
Loans of any other Type (it being understood that the foregoing shall not
prevent the Borrower from repaying any Swing Line Loan from proceeds of
Revolving Credit Loans of any Type).
(a)The Borrower may at any time and from time to time prepay any outstanding
Swing Line Loan, subject, in the case of the prepayment of Swing Line Loans that
are Eurodollar Loans, to the payment of breakage costs, if any, pursuant to
Section 2.17. The Borrower shall repay each such outstanding Swing Line Loan on
its maturity or as required by Section 2.5(a). Immediately following the
prepayment or repayment of any Swing Line Loan the applicable Swing Line Lender
shall provide the Administrative Agent (which shall promptly forward a copy
thereof to each other Swing Line Lender) with a written notice of the amount and
the date of prepayment or repayment of such Swing Line Loan.
(b)So long as any Lender is a Defaulting Lender, no Swing Line Lender shall be
required to make a Swing Line Loan, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
(by re-allocation among non-Defaulting Lenders (without the participation of
such Defaulting Lender therein) as provided in Section 2.21(a)(iv)) and/or by
Cash Collateral provided by such Defaulting Lender (and/or by the Borrower in
accordance with Section 2.22(a)).
4.Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a)  The
Borrower may borrow under the Swing Line Commitment on any Business Day during
the Revolving Credit Commitment Period; provided, the Borrower shall give to a
Swing Line Lender irrevocable telephonic notice confirmed promptly in writing to
such Swing Line Lender with a copy thereof to be provided to the Administrative
Agent (and each other Swing Line Lender)(which telephonic notice must be
received by such Swing Line Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) the maturity date thereof (which, in
the case of a Eurodollar Loan, shall be the last day of the applicable Interest
Period) and (iv) whether such Swing Line Loan will be a Eurodollar Loan, a Base
Rate Loan or a Money Market Rate Loan. Each borrowing under the Swing Line
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. In no event shall the number of Swing Line Loans
outstanding at any time be greater than five. The Borrower may, on any Borrowing
Date for Swing Line Loans and prior to 11:00 A.M. New York City time (or such
other time as may be mutually agreed by the Borrower and such Swing Line
Lender), request a quote of the Money Market Rate which would be applicable for
such Swing Line Loans from a Swing Line Lender, specifying the amount of the
proposed Money Market Rate Loans and the maturity date thereof. Such Swing Line
Lender may, but shall not be obligated to, provide the Borrower with such Money
Market Rate quote and such Swing Line Lender shall, not later than 12:30 P.M.
New York City time on the day of the request, either (A) provide the Borrower
with the requested quote or (B) notify the Borrower of its unwillingness




--------------------------------------------------------------------------------

to provide the requested Swing Line Loans under the Money Market Rate; provided
that the failure by such Swing Line Lender to provide such quote (or to notify
the Borrower of such unwillingness) by such time shall be deemed as a
notification of its unwillingness to provide the requested Swing Line Loans
under the Money Market Rate. Upon receipt of such quote, the Borrower shall
promptly (but not later than the time that an irrevocable notice requesting such
Swing Line Loans must be made pursuant to this subsection 2.4(a)) notify the
applicable Swing Line Lender whether it requests such Swing Line Lender to make
Money Market Rate Loans at such Money Market Rate. If the Borrower does not
request the Swing Line Loan at such Money Market Rate or no Swing Line Lender is
willing to provide a Swing Line Loan at the Money Market Rate, the Borrower may
still proceed to request a Swing Line Loan at the Base Rate or Eurodollar Rate
as set forth in Section 2.3. The proceeds of each Swing Line Loan will be made
available by the applicable Swing Line Lender to the Borrower not later than
3:00 P.M. New York City time on the Borrowing Date thereof by crediting the
specified account of the Borrower with such proceeds in the manner from time to
time agreed by the Borrower and the applicable Swing Line Lender; provided that
prior to making the proceeds of such Swing Line Loan available to the Borrower,
such Swing Line Lender receives a confirmation from the Administrative Agent
that the amount of the requested Swing Line Loan is otherwise available to the
Borrower under the Revolving Credit Commitments and the Swing Line Commitment.
Immediately following the funding of such Swing Line Loan the applicable Swing
Line Lender shall provide the Administrative Agent (which shall promptly forward
a copy thereof to the Borrower and the other Swing Line Lenders) with a written
confirmation of the amount, the Borrowing Date, whether such Swing Line Loan is
a Eurodollar Loan, a Base Rate Loan or a Money Market Rate Loan and maturity of
such Swing Line Loan.
(a)Each Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs each Swing Line Lender to act on its behalf), on one Business Day's
notice given by such Swing Line Lender to the Administrative Agent (which shall
promptly forward such notice to each Revolving Credit Lender) no later than
12:00 Noon, New York City time, request each Revolving Credit Lender to make,
and each Revolving Credit Lender hereby agrees to make, a Revolving Credit Loan
(which shall initially be a Base Rate Loan), in an amount equal to such
Revolving Credit Lender's Revolving Credit Percentage of the aggregate amount of
any Swing Line Loans of such Swing Line Lender (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay such Swing Line Lender. Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be made immediately available by the Administrative Agent to the applicable
Swing Line Lender for application by such Swing Line Lender to the repayment of
the Refunded Swing Line Loans.
(b)If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by the applicable Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.4(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan would have been made pursuant to the notice referred to in
Section 2.4(b)(the “Refunding Date”), purchase for cash an undivided
participating interest in the Refunded Swing Line Loans by paying to the
applicable Swing Line Lender an amount (the “Swing Line Participation Amount”)
equal to (i) such Revolving Credit Lender's Revolving Credit Percentage times
(ii) the sum of the aggregate principal amount of the Refunded Swing Line Loans.
(c)Whenever, at any time after the applicable Swing Line Lender has received
from any Revolving Credit Lender such Lender's Swing Line Participation Amount,
such Swing Line Lender receives any payment on account of the applicable Swing
Line Loans, such Swing Line Lender will distribute to the Administrative Agent
for further distribution to such Lender its Swing Line Participation




--------------------------------------------------------------------------------

Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender's participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender's pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all such Swing Line Loans then due);
provided, however, that in the event that such payment received by such Swing
Line Lender is required to be returned, such Revolving Credit Lender will return
to such Swing Line Lender any portion thereof previously distributed to it by
the Administrative Agent on behalf of such Swing Line Lender.
(d)Each Revolving Credit Lender's obligation to make the Revolving Credit Loans
referred to in Section 2.4(b) and to purchase participating interests pursuant
to Section 2.4(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the applicable Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, or any other Revolving
Credit Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.”
5.Repayment of Loans; Evidence of Debt. (a) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of the
appropriate Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8) and (ii) to the applicable Swing Line Lender the
then unpaid principal amount of each Swing Line Loan of such Swing Line Lender
on the maturity date thereof (but in any event not later than the Revolving
Credit Termination Date), or in each case on such earlier date on which the
Loans become due and payable pursuant to Section 2.3(b) or 8. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.11.
(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(b)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender's share thereof.
(c)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
(d)The Borrower agrees that, upon its receipt of notice of the request to the
Administrative Agent by any Lender, the Borrower will promptly execute and
deliver to such Lender a promissory note of the Borrower evidencing any
Revolving Credit Loans or Swing Line Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit C-1 or C-2, respectively (a “Revolving
Credit Note” or “Swing Line Note”, respectively), with appropriate insertions as
to date and then outstanding principal amount; provided, that delivery of Notes
shall not be a condition precedent to the




--------------------------------------------------------------------------------

occurrence of the Closing Date or the making of the Loans or issuance of Letters
of Credit on the Closing Date.
6.Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof; provided, however, that no Commitment Fee shall accrue on any of the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. For purposes of clarification, Swing Line loans shall be
considered outstanding for the purpose of determining the unused portion of the
Revolving Credit Commitment.
(a)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in the Fee Letters (or otherwise from time to
time agreed to in writing by the Borrower and the Administrative Agent).
7.Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days' notice to the
Administrative Agent, without premium or penalty, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans and Swing Line Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Credit Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.
8.Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (but including
breakage costs, if any, pursuant to Section 2.17), upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto in the case of Eurodollar Loans and no
later than 11:00 A.M., New York City time, one Business Day prior thereto in the
case of Base Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.17 and (ii) no prior notice is
required for the prepayment of Swing Line Loans. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Revolving Credit Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
9.Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans (other than Swing Line Loans) to Base Rate
Loans by giving the Administrative Agent at least one Business Day prior
irrevocable notice of such election; provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans (other than Swing Line Loans) to Eurodollar Loans by giving the
Administrative Agent irrevocable notice of such election no later than 12:00
noon, New York City time, three Business Days prior thereto (which notice shall
specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan may be converted into a Eurodollar Loan (i) when any Event of
Default has occurred and is continuing and the




--------------------------------------------------------------------------------

Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is two weeks prior to the final scheduled termination or maturity date of the
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.
(a)The Borrower may elect to continue any Eurodollar Loan (other than a Swing
Line Loan which shall automatically convert into a Base Rate Loan upon its
maturity pursuant to Section 2.11(c)) as such upon the expiration of the then
current Interest Period with respect thereto by giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loan; provided that no Eurodollar Loan under the
Facility may be continued as such (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has, or the Required Lenders have,
determined in its or their sole discretion not to permit such continuations or
(ii) after the date that is two weeks prior to the final scheduled termination
or maturity date of the Facility; and provided, further, that if the Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall be converted automatically to Base Rate Loans on the last day of
such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
10.Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.
11.Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate applicable to such Eurodollar Loan plus
the Applicable Margin with respect to Eurodollar Loans in effect for such day.
(a)Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin with respect to Base Rate Loans in effect for such
day.
(b)Each Swing Line Loan which is a Money Market Loan or a Eurodollar Loan shall
bear interest for each day on which it is outstanding prior to maturity thereof
at a rate per annum equal to the applicable Money Market Rate or the rate then
applicable to such Eurodollar Loan (including the Applicable Margin) and
thereafter, at a rate per annum equal to the rate then applicable to Base Rate
Loans (including the Applicable Margin) pursuant to this Section.
(c)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue)(to the extent legally permitted) shall bear interest at
a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans (including the Applicable Margin) plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans (including the Applicable Margin) plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non‑payment until such amount is paid in full (after as well as before
judgment). If one of the events described in Section 8(f) shall have occurred
and be continuing with respect to the Borrower, or if, after




--------------------------------------------------------------------------------

giving a notice referred to in Section 2.4(b), for any other reason, as
determined by the applicable Swing Line Lender in its sole discretion, Revolving
Credit Loans may not be made as contemplated by Section 2.4(b), each Swing Line
Loan shall bear interest until paid in full at a rate per annum equal to the
rate then applicable to Base Rate Loans (including the Applicable Margin) plus
2%.
(d)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.
12.Computation of Interest and Fees. (a) Interest, fees and commissions payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
(a)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).
13.Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(b)the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.
14.Pro Rata Treatment and Payments. (a) Each borrowing (other than borrowings of
Swing Line Loans) by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee or Letter of Credit Fee, and any
reduction of the Commitments of the Lenders, shall be made pro rata according to
the Revolving Credit Percentages of the Lenders. Each payment of interest in
respect of the Loans and each payment in respect of fees payable hereunder shall
be applied to the amounts of such obligations owing to the applicable Lenders
pro rata according to the respective amounts then due and owing to such Lenders.
(a)Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding




--------------------------------------------------------------------------------

principal amounts of the Revolving Credit Loans then held by the Revolving
Credit Lenders. Each payment in respect of Reimbursement Obligations in respect
of any Letter of Credit shall be made to the Issuing Lender that issued such
Letter of Credit. Each payment by the Borrower on account of principal of or
interest on Swing Line Loans shall be made to the applicable Swing Line Lender
(to be applied, if applicable, as provided in Section 2.4(d)).
(b)The application of any payment of Loans under the Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under the Facility and, second, to Eurodollar Loans under the Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.
(c)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds (or, in the case of all payments by the Borrower of principal of
or interest on Swing Line Loans, to the applicable Swing Line Lender for its
account at such payment office as agreed between the Borrower and such Swing
Line Lender, in Dollars and in immediately available funds). Any payment made by
the Borrower after 12:00 Noon, New York City time, on any Business Day shall be
deemed to have been on the next following Business Day. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
(d)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender's share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the Facility, on demand, from the Borrower.
(e)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence,




--------------------------------------------------------------------------------

such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
(f)Subject to Section 2.21(a)(ii), upon receipt by the Administrative Agent of
payments on behalf of Lenders, the Administrative Agent shall promptly
distribute such payments to the Lender or Lenders entitled thereto, in like
funds as received by the Administrative Agent.
15.Requirements of Law. (a)    If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i)shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.16 and
changes in the rate of tax on the overall net income of such Lender);
(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
(iii)shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled. For purposes of this clause (a) and
clause (b) below, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Requirement of Law regardless of the date
enacted, adopted or issued.
(a)If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender's or such corporation's capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or such corporation's policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided that the Borrower shall not be required to




--------------------------------------------------------------------------------

compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender's intention to claim compensation therefor; and provided, further, that,
if the circumstances giving rise to such claim have a retroactive effect, then
such six-month period shall be extended to include the period of such
retroactive effect.
(b)A certificate as to any additional amounts payable pursuant to this Section
(and setting forth calculations in reasonable detail demonstrating the basis
therefor) submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
16.Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Agent's or such
Lender's having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to any Agent or any Lender hereunder, the
amounts so payable to such Agent or such Lender shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender's failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender immediately prior to the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender's assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph (a).
(a)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
(c)Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non‑U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a duly completed




--------------------------------------------------------------------------------

statement substantially in the form of Exhibit E and a Form W-8BEN, or any
subsequent versions thereof or successors thereto properly completed and duly
executed by such Non‑U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non‑U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non‑U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non‑U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non‑U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non‑U.S. Lender is not legally able to deliver.
(d)A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
17.Indemnity. The Borrower agrees to indemnify each Lender for, and to hold each
Lender harmless from, any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period or maturity date applicable thereto as a result of a request by the
Borrower pursuant to Section 2.20. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. A certificate as to any amounts payable
pursuant to this Section (and setting forth calculations in reasonable detail
demonstrating the basis therefor) submitted to the Borrower by any Lender shall
be conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
18.Illegality. Notwithstanding any other provision herein, if after the Closing
Date the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be suspended until such condition shall cease to exist and (b) such
Lender's Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest




--------------------------------------------------------------------------------

Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.17.
19.Change of Lending Office. Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 2.15, 2.16(a) or 2.18 with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to
Section 2.15, 2.16(a) or 2.18.
20.Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace with a replacement financial institution any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 2.15 or 2.16 or
gives a notice of illegality pursuant to Section 2.18, (b) defaults in its
obligation to make Loans hereunder (or is otherwise a Defaulting Lender) or
(c) refuses to consent to any amendment, waiver or other modification of any
Loan Document requested by the Borrower that requires the consent of all Lenders
and such amendment, waiver or other modification is consented to by the Required
Lenders; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.15 or 2.16 or
to eliminate the illegality referred to in such notice of illegality given
pursuant to Section 2.18, (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.17 (as though Section 2.17 were applicable) if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15 or 2.16, as the
case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
21.Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.07), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the




--------------------------------------------------------------------------------

payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Lender or Swing Line Lender hereunder; third, if so determined by
the Administrative Agent or requested by the Issuing Lender or Swing Line
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender's breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Obligations in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Obligations were made at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3. If the Borrower Cash Collateralizes any
portion of a Defaulting Lender's L/C Obligations pursuant to Section 2.22(a),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3 with respect to such Defaulting Lender's L/C Obligations
during the period such Defaulting Lender's L/C Obligations are Cash
Collateralized.
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the




--------------------------------------------------------------------------------

Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Credit Loans of that Lender.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing Line
Lender and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.21(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.
2.22    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable




--------------------------------------------------------------------------------

Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(d)) or
(ii) the Administrative Agent's good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.22 may be otherwise applied in accordance with Article 8), and (y) the
Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
SECTION 3.
LETTERS OF CREDIT

1.L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4, agrees to issue sight letters of credit on a standby basis
(the “Letters of Credit”) in support of the L/C Supportable Obligations for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided, that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Notwithstanding
the foregoing, no Issuing Lender shall have any obligation to issue any Letter
of Credit on any date that is later than seven Business Days prior to the
Revolving Credit Termination Date. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date; provided that any
Letter of Credit may provide for the extension thereof for up to additional one
year periods (which shall in no event extend beyond the date referred to in
clause (y) above).
(a)No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) there shall have occurred and be continuing a Default or
Event of Default shall exist or (ii) such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
(b)So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letters of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender's then
outstanding L/C Obligations will be 100% covered by the Commitments of the
non-Defaulting Lenders (by re-allocation among non-Defaulting Lenders (without
the participation of such Defaulting Lender therein) as provided in Section
2.21(a)(iv)) and/or by Cash Collateral provided by such Defaulting Lender
(and/or by the Borrower in accordance with Section 2.22(a)).
2.Procedure for Issuance of Letter of Credit. The Borrower may from time to time
request that an Issuing Lender issue a Letter of Credit by delivering to such
Issuing Lender (with a copy to the Administrative Agent) a Letter of Credit
Request in the form of Exhibit G, attached hereto, accompanied by such other
certificates, documents and other papers and other information as such Issuing
Lender may request. If the Issuing Lender shall so reasonably request, each
Letter of Credit Request shall be accompanied by an Application; provided that
if the Administrative Agent reasonably determines that such Application contains
all information required with respect to a Letter of Credit, no Letter of Credit
Request shall be necessary. Upon receipt of any Letter of Credit Request, an
Issuing Lender will process such request in accordance with its customary
procedures. The Issuing Lender, upon determining that it has received an
acceptable Letter of Credit Request, that the terms and conditions of the
requested Letter of Credit are acceptable to it and that the Administrative
Agent has confirmed that such issuance would not cause (i) the L/C Obligations
to exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Credit Commitments to be less than zero, shall issue the Letter of
Credit (but in no event shall any Issuing Lender be required to issue any Letter
of Credit earlier than three Business Days after its receipt of a Letter of
Credit Request). The original of any Letter of Credit shall be delivered to




--------------------------------------------------------------------------------

the beneficiary thereof or as otherwise agreed to by the Borrower and the
Issuing Lender. Promptly after the issuance or amendment of a Letter of Credit,
the Issuing Lender shall promptly notify the Administrative Agent and the
Borrower, in writing, of such issuance or amendment and such notice shall be
accompanied by a copy of such issuance or amendment. Upon receipt of such
notice, the Administrative Agent shall notify each L/C Participant of such
issuance or amendment, and if so requested by an L/C Participant, the
Administrative Agent shall provide such L/C Participant with copies of such
issuance or amendment.
3.Fees and Other Charges. (a) The Borrower will pay a fee to the Administrative
Agent, for the ratable benefit of the Revolving Credit Lenders, on the daily
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans under the Revolving Credit Facility ( the “Letter of Credit Fee”), shared
ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Credit Percentages and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date; provided, however, any fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the Issuing Lender pursuant to Section 3.1(c) shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.21(a)(iv),
with the balance of such fee, if any, payable to the Borrower to the extent that
the Borrower has provided Cash Collateral on account of such Defaulting Lender
pursuant to Section 2.22(a) and otherwise to the Issuing Lender for its own
account; provided further that any fee payable to a Defaulting Lender shall be
subject to Section 2.21(a)(iii). In addition, except as otherwise agreed to
between the relevant Issuing Lender and the Borrower, the Borrower shall pay to
the relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of 0.125% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date. Notwithstanding anything to the contrary contained herein, while
any of the events described in Section 8(f) shall have occurred and be
continuing with respect to the Borrower, the Letter of Credit Fee shall accrue
at a rate equal to the Applicable Margin plus 2% per annum.
(a)In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender quarterly in arrears on each L/C Fee Payment Date for such
reasonable, normal and customary costs and expenses as are incurred or charged
by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.
4.L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant's own
account and risk, an undivided interest equal to such L/C Participant's
Revolving Credit Percentage of each Issuing Lender's obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at the Funding Office (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) an amount equal to such L/C Participant's Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed. Each L/C Participant's obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default




--------------------------------------------------------------------------------

or the failure to satisfy any of the other conditions specified in Section 5,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower or any other L/C Participant or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. The failure
of any L/C Participant to make any payment pursuant to this Section 3.4 shall
not relieve any other L/C Participant of its obligation hereunder.
(a)If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of the Administrative Agent submitted on behalf of an
Issuing Lender to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.
(b)Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant's pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.
5.Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, within one Business Day (or two Business Days if the
Borrower and the Administrative Agent are notified on after 11:00 a.m. New York
City time on such date) after the Business Day on which such Issuing Lender
notifies the Borrower and the Administrative Agent of the date and amount of a
draft presented under any Letter of Credit and paid by such Issuing Lender, for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment (the amounts described in the foregoing clauses (a) and (b) in respect
of any drawing, collectively, the “Payment Amount”). Each such payment shall be
made to such Issuing Lender at its address for notices specified herein in
lawful money of the United States of America and in immediately available funds.
Interest shall be payable on each Payment Amount from the date of the applicable
drawing until payment in full at the rate set forth in (i) until the second
Business Day following the date of the applicable drawing, Section 2.11(b) and
(ii) thereafter, Section 2.11(c). Each notice from an Issuing Lender of a
drawing under any Letter of Credit shall (unless an event of the type




--------------------------------------------------------------------------------

described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.4 for funding by L/C Participants shall apply) constitute a request
by the Borrower to the Administrative Agent for a borrowing pursuant to
Section 2.2 of Base Rate Loans (or, at the option of the Administrative Agent
and the applicable Swing Line Lender in their sole discretion, a borrowing
pursuant to Section 2.4 of Swing Line Loans) in the amount of such drawing. The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Credit Loans (or, if applicable, Swing Line Loans) could
be made, pursuant to Section 2.2 (or, if applicable, Section 2.4), if the
Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.
6.Obligations Absolute. The Borrower's obligations under this Section 3 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower's Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable to the Borrower
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender. The
Borrower, the Lenders and any other party hereto agree that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, including without limitation
the payment thereof, absent a finding of gross negligence or willful misconduct
of the Issuing Lender as determined by a final and nonappealable decision of a
court of competent jurisdiction, shall be binding on the Borrower, the Lenders
and any other party hereto and shall not result in any liability of such Issuing
Lender to the Borrower, the Lenders or any other party hereto.
7.Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.
8.Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.
9.Existing Letters of Credit. The Borrower, the Administrative Agent, the
Revolving Credit Lenders and the Issuing Bank hereby acknowledge that on and as
of the Closing Date the Existing Letters of Credit shall irrevocably be deemed
to be Letters of Credit under this Agreement and all the provisions of this
Agreement shall apply to the Existing Letters of Credit as being Letters of
Credit issued under this Agreement by the relevant Issuing Bank, the whole
without novation of all of the obligations of Borrower to each relevant Issuing
Bank in respect of said Existing Letters of Credit.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent




--------------------------------------------------------------------------------

and each Lender that:
1.Financial Condition
(a)The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2011 (including the notes thereto)(the “Pro Forma
Balance Sheet”), copies of which have heretofore been furnished to each Lender,
has been prepared in good faith based on information available to the Borrower
as of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated consolidated financial position of the Borrower and its Subsidiaries
as of March 31, 2011.
(b)The audited consolidated balance sheets of the Borrower and its Subsidiaries
as of December 31, 2010, and the related consolidated statements of income and
of cash flows for the fiscal year ended on such date, reported on by and
accompanied by a report from Deloitte & Touche LLP, a copy of which have
heretofore been furnished to each Lender, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the results of their operations and cash flows for the period then ended. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2011, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, copies of which have
heretofore been furnished to each Lender, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the results of their operations and cash flows for the three-month period then
ended (subject to normal year‑end audit adjustments and the absence of
footnotes). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). The Borrower and its Subsidiaries do not
have any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long‑term leases or unusual forward or long‑term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph
or disclosed in SEC Reports filed prior to the date hereof. During the period
from March 31, 2011 to and including the date hereof there has been no
Disposition by the Borrower of any material part of its business or Property
except as has been expressly disclosed in SEC Reports filed prior to the date
hereof.
2.No Change. Since December 31, 2010 there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect except
as has been expressly disclosed in SEC Reports filed prior to the date hereof.
3.Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
limited liability power and authority, and the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except to the extent to so qualify
and be in good standing could not in the aggregate reasonably be expected to
have a Material Adverse Effect (and, in any event, the Borrower is duly
qualified as a foreign corporation and in good standing under the laws of the
States of Montana and South Dakota), and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
4.Corporate Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and to borrow hereunder. The Borrower
has taken all necessary corporate action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and to




--------------------------------------------------------------------------------

authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, and (ii) consents,
authorizations, filings or notices which, if not obtained, could not reasonably
be expected to have a Material Adverse Effect. This Agreement has been, and each
other Loan Document upon execution will be, duly executed and delivered on
behalf of the Borrower. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
5.No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
(other than violations which in the aggregate could not reasonably be expected
to have a Material Adverse Effect and after taking into consideration all
consents and waivers obtained by the Borrower prior to the date hereof) and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation.
6.No Material Litigation. Except as set forth on Schedule 4.6 or disclosed in
SEC Reports filed prior to the date of this Agreement, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
7.No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.
8.Ownership of Property. Except as set forth on Schedule 4.8, each of the
Borrower and its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, or other appropriate property rights in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material Property.
9.Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except for any such Intellectual Property that
if it were not so owned or licensed could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
10.Taxes. Each of the Borrower and its Material Subsidiaries has filed or caused
to be filed all Federal, state and other material tax returns that are required
to be filed and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its Property and all other
taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith and with respect to which reserves in conformity
with GAAP have been provided on the books of the Borrower or




--------------------------------------------------------------------------------

its Material Subsidiaries, as the case may be); and no tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.
11.Federal Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect, and no proceeds of any extension of
credit hereunder will be used to “purchase” or “carry” any “margin stock” or to
extend credit to others for the purpose of “purchasing” or “carrying” any
“margin stock”, except in compliance with applicable law and regulations.
12.Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.
13.ERISA. Except as disclosed on Schedule 4.13: (a) neither a Reportable Event
nor an “accumulated funding deficiency” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) has occurred during the five‑year period prior
to the date on which this representation is made or deemed made with respect to
any Single Employer Plan, and each Single Employer Plan has complied in all
material respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such five-year period; (c) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits by a material amount; (d) neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA; and (e) no such
Multiemployer Plan is in Reorganization or Insolvent.
14.Investment Company Act; Other Regulations. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
on Schedule 4.14, the Borrower is not subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.
15.Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all the
Subsidiaries of the Borrower at the date hereof and each Material Subsidiary is
indicated by an asterisk on Schedule 4.15. Schedule 4.15 sets forth as of the
date hereof the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Capital Stock owned by
the Borrower.
(a)There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors' qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as disclosed on Schedule
4.15.
16.Environmental Matters. Except as set forth on Schedule 4.17 or disclosed in
SEC Reports filed prior to the date hereof, other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
(a)The Borrower and its Material Subsidiaries: (i) are, and within the period of
all




--------------------------------------------------------------------------------

applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.
(b)Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Material Subsidiaries, or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (i) give rise to liability of
the Borrower or any of its Material Subsidiaries under any applicable
Environmental Law, or (ii) interfere with the Borrower's or any of its Material
Subsidiaries' continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Borrower or any of its Material
Subsidiaries (excluding any use restrictions that may be applicable to any such
real property as of the date hereof).
(c)There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Material Subsidiaries is, or to the
knowledge of the Borrower or any of its Material Subsidiaries will be, named as
a party that is pending or, to the knowledge of the Borrower or any of its
Material Subsidiaries, threatened.
(d)Neither the Borrower nor any of its Material Subsidiaries has been notified
that it is a potentially responsible party under or relating to the federal
Comprehensive Environmental Response, Compensation, and Liability Act or any
similar Environmental Law, or with respect to any Materials of Environmental
Concern.
(e)Neither the Borrower nor any of its Material Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, the obligations
of the Borrower and its Material Subsidiaries under which remain unsatisfied and
unwaived (other than ongoing compliance obligations under any Environmental
Law).
(f)Neither the Borrower nor any of its Material Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
17.Accuracy of Information, etc. All information, reports and other papers and
data (other than projections) with respect to the Borrower or any Material
Subsidiary furnished to the Lenders by the Borrower, or on behalf of the
Borrower, and all SEC Reports were, in each case at the date thereof, complete
and correct in all material respects, or have been subsequently supplemented by
other information, reports or other papers or data, to the extent necessary to
give the Lenders a true and accurate knowledge of the subject matter in all
material respects. All projections with respect to the Borrower or any Material
Subsidiary, if furnished by the Borrower, were prepared and presented in good
faith by the Borrower based upon facts and assumptions that the Borrower
believed to be reasonable in light of current and foreseeable conditions, it
being understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and that no
assurance can be given that the financial results set forth in such projections
will actually be realized and the Borrower shall be




--------------------------------------------------------------------------------

under no obligation to update such projections. No document furnished or
statement made in writing to the Lenders by or on behalf of the Borrower in
connection with the negotiation, preparation or execution of this Agreement and
no SEC Report contained as of the date thereof any untrue statement of a
material fact, or omitted to state any such material fact necessary in order to
make the statements contained therein not misleading.
18.Solvency. The Borrower is, and after giving effect to the transactions
contemplated hereby and the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.
SECTION 5. CONDITIONS PRECEDENT
1.Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
(a)Loan Documents. The Administrative Agent shall have received this Agreement,
executed and delivered by a duly authorized officer of the Borrower.
(b)No Default or Event of Default. There shall not exist (pro forma for the
incurrence of the Facility) any Default or Event of Default.
(c)Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Joint Lead Arrangers, advisable in connection with
the transactions contemplated hereby and the continuing operations of the
Borrower and its Subsidiaries shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on the financings
contemplated hereby.
(d)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including reasonable fees, disbursements and other
charges of counsel to the Agents), on or before the Closing Date. Without
limiting the generality of the foregoing, all fees required to be paid under the
Fee Letters as of the Closing Date shall have been paid in full. All such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.
(e)Closing Certificate. The Administrative Agent shall have received
certificates of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments.
(f)Legal Opinions. The Administrative Agent shall have received an executed
legal opinion addressed to the Administrative Agent and the Lenders and in form
and substance reasonably satisfactory to the Joint Lead Arrangers from Timothy
P. Olson, Senior Corporate Counsel and Corporate Secretary of the Borrower and
its Subsidiaries.
2.Conditions to Each Extension of Credit or Increase of Revolving Credit
Commitments. The agreement of each Lender to make any extension of credit
requested to be made by it hereunder on any date (including, without limitation,
any extension of credit made on the Closing Date) or to increase the Revolving
Credit Commitments hereunder are subject to the satisfaction of the following
conditions precedent:
(a)Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents, other than those in
Sections 4.2 and 4.6 (except to the extent applicable to an earlier date) shall
be true and correct in all material respects on and as of such date as if made
on and as of such date.
(b)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute




--------------------------------------------------------------------------------

a representation and warranty by the Borrower as of the date of such extension
of credit that the conditions contained in this Section 5.2 have been satisfied.
SECTION 6.
AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other Obligation is
owing to any Lender or any Agent hereunder, the Borrower shall and shall cause
each of its Subsidiaries to:
1.Financial Statements. Furnish to the Administrative Agent (which shall make
available such items to the Lenders):
(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such year and the related
audited consolidated statements of income and cash flows for such year, setting
forth in each case in comparative form the actual figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing, provided that delivering to the
Administrative Agent copies of the Borrower's Annual Report on Form 10-K for
such period shall satisfy the foregoing requirements; and
(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the actual figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year‑end audit
adjustments and the absence of footnotes), provided that delivering to the
Administrative Agent copies of the Borrower's Quarterly Report on Form 10-Q for
such period shall satisfy the foregoing requirements;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). Information required to be delivered pursuant to the
foregoing Section 6.1(a) and (b) or pursuant to Section 6.2(c) below shall be
deemed to have been delivered on the date on which Borrower delivers copies of
such information to the Administrative Agent or on the date on which the
Borrower provides notice (including notice by e-mail) to the Administrative
Agent (which notice the Administrative Agent will convey promptly to the
Lenders) that such information has been posted on the SEC website on the
Internet at sec.gov/edgar/searches.htm or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 6.2(a) or
(b) and (ii) the Borrower shall deliver paper copies of such information to the
Administrative Agent, and the Administrative Agent shall deliver paper copies of
such information to any Lender that requests such delivery.
2.Certificates; Other Information. Furnish to the Administrative Agent (which
shall make available such items to the Lenders):
(a)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are




--------------------------------------------------------------------------------

permitted to cover in such certificates pursuant to the professional standards
and customs of their profession);
(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer's knowledge, the Borrower during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be;
(c)within five Business Days after the same are sent, copies of all reports that
the Borrower sends to the holders of any class of its public equity securities
and, within five Business Days after the same are filed, copies of all
registration statements, SEC Reports and other material reports that the
Borrower may file with the SEC;
(d)concurrently with the delivery thereof or promptly after receipt thereof, a
copy of all notices of default by the Borrower under either Indenture or the
Senior Note Indenture; and
(e)promptly, such additional financial and other information (including any
bondable capacity reports or information then available) as any Lender may,
through the Administrative Agent, from time to time reasonably request.
3.Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, material to the Borrower and its Subsidiaries
taken as a whole, except where the amount or validity thereof is currently being
contested in good faith and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be.
4.Conduct of Business and Maintenance of Existence; Compliance.
5.(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.2 and except, in the
case of clause (ii) above, to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
6.Maintenance of Property; Insurance. (a) Keep all material Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear and casualties excepted, (b) maintain with financially
sound and reputable insurance companies insurance on all its material Property
in at least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and (c) except pursuant to Dispositions not prohibited hereby,
maintain ownership, directly (and not through any Subsidiary), of all or
substantially all of the businesses and assets of the Utility Business.
7.Inspection of Property; Books and Records; Discussions. (a) Keep proper books
of records and account in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) upon reasonable
prior notice, permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with its independent certified public accountants.




--------------------------------------------------------------------------------

8.Notices. Within five days after the Borrower has knowledge of such event or
circumstance under clause (a) below, within ten days after the Borrower has
knowledge of such event or circumstance under clause (b), (c) or (f) below, and
within thirty days after the Borrower has knowledge of such event or
circumstance under clause (d) or (e) below, give notice to the Administrative
Agent of:
(a)the occurrence of any Default or Event of Default;
(b)any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Material Subsidiaries or (ii) litigation, investigation
or proceeding which may exist at any time between the Borrower or any of its
Material Subsidiaries and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
(c)any litigation or proceeding affecting the Borrower or any of its Material
Subsidiaries (i) in which the amount involved is $30,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought which
if such relief is obtained could reasonably be expected to have a Material
Adverse Effect, or (iii) which directly relates to any Loan Document;
(d)(i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to a Single Employer
Plan, the creation of any Lien in favor of the PBGC or a Single Employer Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;
(e)any notice that any Governmental Authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower; and
(f)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto. For purposes of this Section 6.7, the Borrower shall be
deemed to have knowledge of an event or circumstance if (i) the chief executive
officer, president, chief financial officer, treasurer, general counsel or any
assistant general counsel has actual knowledge or receives written notice
thereof or (ii) any other officer of the Borrower charged with responsibility
for the matter that is the subject of such notice requirement knows or should
have known that such notice was required.
9.Environmental Laws. (a) Comply in all respects with, and ensure compliance in
all respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except in
any such case as such failure to comply or obtain would not reasonably be
expected to have a Material Adverse Effect.
(a)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under material Environmental
Laws and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
10.Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the




--------------------------------------------------------------------------------

Administrative Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents. Upon
the exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
11.Use of Proceeds. Use proceeds of the Loans for general corporate purposes
(including commercial paper support) of the Borrower and its Subsidiaries in the
ordinary course of business. Use Letters of Credit to support payment
obligations of the Borrower or its Subsidiaries in each case incurred for
general corporate purposes (including commercial paper support) of the Borrower
and its Subsidiaries in the ordinary course of business.
12.Credit Ratings. Use commercially reasonable efforts to maintain ratings by
each of Moody's, Fitch and Standard & Poor's with respect to the Facility.
SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other Obligation is
owing to any Lender or any Agent hereunder, the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:
1.Consolidated Debt to Capitalization Ratio. Permit the Consolidated Debt to
Capitalization Ratio as of the end of any fiscal quarter to exceed 65.0%.
2.Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), Dispose of all or substantially all of its Property
or business or, in the case of the Borrower, Dispose of all or substantially all
of the South Dakota Utility Business or the Montana Utility Business, except
that:
(a)any Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation); and
(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower.
3.Limitation on Transactions with Affiliates. Other than any transaction set
forth on Schedule 7.3, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower and its Subsidiaries) unless such transaction
is (a) in the ordinary course of business of the Borrower or such Subsidiary, as
the case may be, and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm's length transaction with a Person that is not an Affiliate.
4.Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower's method
of determining fiscal quarters.
5.Limitation on Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Material Subsidiaries to create, incur, assume or suffer to exist any
Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations other than (a) this Agreement and the other
Loan Documents, (b) the Indentures, (c) the Senior Notes, (d) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby) and (e) any other agreement
listed on Schedule 7.5.
6.Limitation on Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Material Subsidiary




--------------------------------------------------------------------------------

to (a) pay dividends or make distributions with respect to the Capital Stock of
such Subsidiary held by the Borrower or any other Subsidiary or (b) make
Investments in the Borrower or any other Subsidiary or (c) transfer any of its
assets to the Borrower or any other Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions existing on the date hereof under the
Indentures, (iii) any restrictions existing under the Senior Notes and (iv) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.
7.Limitation on Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or
(b)any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished; or
(c)the Borrower shall default in the observance or performance of any agreement
contained in clause (i) or (ii) of Section 6.4 (a)(with respect to the Borrower
only) or Section 7 of this Agreement; or
(d)the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document, other than as
provided in paragraphs (a) through (c) of this Section, and such default shall
continue unremedied for a period of 30 days; or
(e)the Borrower or any of its Material Subsidiaries shall (i) default in making
any payment of any principal of, or interest on, any Indebtedness (including,
without limitation, any Guarantee Obligation, but excluding the Loans and
Reimbursement Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i) or (ii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i)
and (ii) of this paragraph ý(e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $30,000,000; or
(f)(i) the Borrower or any of its Material Subsidiaries shall commence any case,




--------------------------------------------------------------------------------

proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Material Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any of its Material
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Material Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
(g)(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA in an involuntary or
distress termination, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders shall be likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or
(h)one or more judgments or decrees shall be entered against the Borrower or any
of its Material Subsidiaries involving for the Borrower and its Subsidiaries
taken as a whole a liability (to the extent not covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $30,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
(i)there shall occur an “Event of Default” under the South Dakota First Mortgage
Indenture or the Senior Note Indenture or a “Default” under the Montana First
Mortgage Indenture; provided that the waiver or cure of such “Event of Default”
under the South Dakota First Mortgage Indenture or the Senior Note Indenture, or
such “Default” under the Montana First Mortgage Indenture, as the case may be,
and the rescission and annulment of the consequences thereof under such
Indenture will constitute a cure of the corresponding Event of Default




--------------------------------------------------------------------------------

hereunder and a rescission or annulment of the consequences thereof; or
(j)any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time Cash Collateralize an amount equal to
the aggregate then undrawn and unexpired face amount of such Letters of Credit.
The Cash Collateral shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, of the
Cash Collateral shall be returned to the Borrower (or such other Person as may
be lawfully entitled thereto).
SECTION 9.
THE AGENTS

1.Appointment. Each Lender hereby irrevocably designates and appoints the Agents
(for the purposes of this Section 9 the term “Agents” shall also include any
Issuing Lender acting in its capacity as such) as the agents of such Lender
under this Agreement and the other Loan Documents, and each Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.
2.Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys‑in‑fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in‑fact selected by it with reasonable care.
3.Exculpatory Provisions. Neither any Agent nor any of its officers, directors,
employees, agents, attorneys‑in‑fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person's own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrower or any officer thereof contained in this Agreement or




--------------------------------------------------------------------------------

any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower.
4.Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless such Note shall have been transferred in accordance with
Section 10.6 and all actions required by such Section in connection with such
transfer shall have been taken. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
5.Notice of Default. No Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless such Agent shall
have received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent shall receive
such a notice, the Administrative Agent shall give notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
6.Non‑Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any of their respective officers, directors,
employees, agents, attorneys‑in‑fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower or any affiliate of the Borrower, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and its affiliates and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation




--------------------------------------------------------------------------------

as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, no Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower or any
affiliate of the Borrower that may come into the possession of such Agent or any
of its officers, directors, employees, agents, attorneys‑in‑fact or affiliates.
7.Indemnification. The Lenders agree to indemnify each Agent in its capacity as
such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), for, and to save each Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent's gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
8.Agent in Its Individual Capacity. Each Agent and its affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower or any of its Subsidiaries as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
9.Successor Agents. The Administrative Agent may resign as Administrative Agent
upon 10 days' notice to the Lenders and the Borrower. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent's rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
(a)The Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations




--------------------------------------------------------------------------------

and responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender.
(b)After any retiring Agent's resignation as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.
10.The Joint Lead Arrangers; the Syndication Agent; the Co-Documentation Agents.
Neither the Joint Lead Arrangers, the Syndication Agent nor the Co-Documentation
Agents, in their respective capacities as such, shall have any duties or
responsibilities, and shall incur no liability, under this Agreement and the
other Loan Documents.
SECTION 10. MISCELLANEOUS
1.Amendments and Waivers. Neither this Agreement or any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.1. The Required Lenders and
the Borrower may, or (with the written consent of the Required Lenders) the
Administrative Agent and the Borrower may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as may be specified in
the instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall, without the consent of the requisite Lenders specified
below:
(i)forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Commitment
of any Lender, in each case without the consent of each Lender directly affected
thereby;
(ii)amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
consent of all the Lenders;
(iii)amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including, without
limitation, the waiver of an existing Default or Event of Default required to be
waived in order for such extension of credit to be made) without the consent of
the Required Lenders;
(iv)reduce the percentage specified in the definition of Required Lenders
without the consent of all of the Lenders;
(v)amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;
(vi)amend, modify or waive any provision of Section 2.3 or 2.4 without the
consent of the Swing Line Lenders or alter its rights or obligations with
respect to the Swing Line Loans;
(vii)amend, modify or waive any provision of Section 2.14 or 10.7 without the




--------------------------------------------------------------------------------

consent of each Lender directly affected thereby;
(viii)amend, modify or waive any provision of Section 3 (or Annex B) without the
consent of each Issuing Lender affected thereby;
(ix)impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of all the Lenders; or
(x)except as provided in Section 2.21, change any provision hereof in a manner
that would alter the pro rata sharing of payments required by Section 2.14,
without the written consent of each Lender whose pro rata share could otherwise
be reduced thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or email transmission shall be effective as delivery of
a manually executed counterpart thereof.
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Additional Extensions of Credit”) to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
For the avoidance of doubt, an increase in the Revolving Credit Commitments
pursuant to Section 2.1(b) shall not be deemed an amendment, modification or
supplement to this Agreement.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
2.Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed
(a) in the case of the Borrower and the Agents, as follows and (b) in the case
of the Lenders, as set forth in an administrative questionnaire delivered to the
Administrative Agent or, in the case of a Lender which becomes a party to this
Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or (c) in the case of any party, to such other address as such party
may hereafter notify to the other parties hereto:




--------------------------------------------------------------------------------

The Borrower:
Northwestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108
Attention: Chief Financial Officer
Telephone: (605) 978-2909
Facsimile: (605) 978-2910
with a copy to:
Northwestern Corporation
208 N Montana Avenue, Suite 205
Helena, Montana 59601
Attention: General Counsel
Telephone: (406) 443-8958
Facsimile: (406) 449-8331
The Syndication Agent:
John E. Zur
JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Chicago, IL 60603
Telephone: (312) 732-1754
Facsimile: (312) 732-1762
The Administrative Agent:
Gerund Gore
Agency Management
Mail Code: IL4-135-05-41
Telephone: (312) 992-8588
Facsimile: (312) 453-3635
Issuing Lender:
As notified by such Issuing Lender to the Administrative Agent and the Borrower
Swing Line Lender:
As notified by such Swing Line Lender to the Administrative Agent and the
Borrower



provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
3.No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege




--------------------------------------------------------------------------------

hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
4.Survival of Representations and Warranties. All representations and warranties
made herein, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans and other
extensions of credit hereunder.
5.Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Agents
for all their reasonable out‑of‑pocket costs and expenses incurred in connection
with the syndication of the Facilities (other than fees payable to syndicate
members) and the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements
and other charges of counsel to the Administrative Agent and the charges of
Intralinks, (b) to pay or reimburse the Agents and any Issuing Lender and, if
incurred during the continuance of an Event of Default, each Lender for all
their costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender, each Issuing Lender and of counsel to the Agents, (c) to pay, indemnify,
or reimburse each Lender, each Issuing Lender and the Agents for, and hold each
Lender, each Issuing Lender and the Agents harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Issuing
Lender, each Agent, their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by an Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or any or their respective
properties, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by any third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a




--------------------------------------------------------------------------------

court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by unauthorized persons of information, data,
reports or other materials sent through electronic, telecommunications or other
information transmission systems that are intercepted by such persons (unless it
is finally judicially determined that such interception was directly a result of
the gross negligence or willful misconduct of such Indemnitee) or for any
special, indirect, consequential or punitive damages in connection with the
Facilities. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. All amounts due under this Section shall be payable not later than
30 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section shall be submitted to Brian Bird (Telephone
No.(605) 978-2909)(Fax No. (605) 978-2910), at the address of the Borrower set
forth in Section 10.3, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent. The
agreements in this Section shall survive repayment of the Loans and all other
amounts payable hereunder.
6.Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agents, all future holders of the Loans and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Agents and each Lender.
(a)Any Lender may, in the ordinary course of its business, without the consent
of the Borrower, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender's obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Agents shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would require the consent of all Lenders pursuant to
Section 10.1. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if such Participant were a Lender; provided that, in the case of Section 2.16,
such Participant shall have complied with the requirements of said Section; and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer




--------------------------------------------------------------------------------

occurred.
(b)Any Lender (an “Assignor”) may, in the ordinary course of its business, in
accordance with applicable law and upon written notice to the Administrative
Agent, at any time and from time to time assign to any Lender or any affiliate,
Related Fund or, with the consent of the Borrower and the Administrative Agent
and, in the case of any assignment of Revolving Credit Commitments, the written
consent of the Issuing Lender and the Swing Line Lenders (which, in each case,
shall not be unreasonably withheld or delayed)(provided that no consent from the
applicable parties need be obtained by any Bank of America Entity in its
capacity as Assignor (other than, solely in the case of any assignment of
Revolving Credit Commitments, the consent of the Issuing Lender and the Swing
Line Lenders (which, in each case, shall not be unreasonably withheld or
delayed)), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit
D, executed by such Assignee and such Assignor (and, where the consent of the
Borrower, the Administrative Agent, the Issuing Lender or the Swing Line Lenders
is required pursuant to the foregoing provisions, by the Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that with respect to assignments of
Revolving Credit Commitments, no such assignment to an Assignee (other than any
Lender or any Affiliate or Related Fund thereof) shall be in an aggregate
principal amount of less than $5,000,000 (other than in the case of an
assignment of all of a Lender's interests under this Agreement) and, after
giving effect thereto, such Assignor shall have Revolving Credit Commitments and
Revolving Credit Loans aggregating at least $5,000,000 (if holding any), unless
otherwise agreed by the Borrower and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor's rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.15, 2.16 and 10.5 in respect of the period prior to such effective
date). Notwithstanding any provision of this Section, the consent of the
Borrower shall not be required for any assignment that occurs at any time when
any Event of Default shall have occurred and be continuing. For purposes of the
minimum assignment amounts and minimum hold amounts set forth in this paragraph,
multiple assignments to or by two or more Related Funds shall be aggregated.
(c)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(d)The Administrative Agent shall, on behalf of the Borrower, maintain at its
address




--------------------------------------------------------------------------------

referred to in Section 10.2 a copy of each Assignment and Acceptance delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender's Loans) at any
reasonable time and from time to time upon reasonable prior notice.
(e)Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment by the
applicable Assignor or Assignee to the Administrative Agent of a registration
and processing fee of $3,500 (treating multiple, simultaneous assignments by or
to two or more Related Funds as a single assignment) (except that no such
registration and processing fee shall be payable (y) in connection with an
assignment by or to a Bank of America Entity or (z) in the case of an Assignee
which is already a Lender or is an affiliate or Related Fund of a Lender or a
Person under common management with a Lender), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. The
Borrower, at its own expense, promptly upon receipt of a request by the
Administrative Agent, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note of the assigning Lender) a new Revolving
Credit Note to the order of such Assignee in an amount equal to the Revolving
Credit Commitment assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment, upon
request, a new Revolving Credit Note to the order of the Assignor in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Such new Note
or Notes shall be dated the effective date of the relevant assignment and shall
otherwise be in the form of the Note or Notes replaced thereby.
(f)For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.
(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).




--------------------------------------------------------------------------------

In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower's consent which
will not be unreasonably withheld. This paragraph (f) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.
7.Adjustments; Set‑off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set‑off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender's Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender's Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
(a)Upon the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender,
including without limitation each Issuing Lender, shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
provided, further, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.
8.Counterparts. This Agreement may be executed by one or more of the parties to




--------------------------------------------------------------------------------

this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
9.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.Integration. This Agreement and the other Loan Documents represent the entire
agreement of the Borrower, the Agents, the Joint Lead Arrangers and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Joint Lead
Arrangers, any Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
11.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.
12.Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
(a)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.
13.Acknowledgments. The Borrower hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b)no Joint Lead Arranger, Agent nor any Lender has any fiduciary relationship
with or duty to the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Joint Lead
Arrangers, the Agents and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)no joint venture is created hereby or by the other Loan Documents or
otherwise




--------------------------------------------------------------------------------

exists by virtue of the transactions contemplated hereby among the Joint Lead
Arrangers, the Agents and the Lenders or among the Borrower and the Lenders.
14.Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided or made available to it by, or
on behalf of, the Borrower in connection with this Agreement and the
transactions contemplated hereby; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Joint Lead
Arrangers, any Agent, any other Lender or any affiliate of any thereof, (b) to
any Participant or Assignee (each, a “Transferee”) or prospective Transferee
that agrees to comply with the provisions of this Section or substantially
equivalent provisions, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) upon the request or
demand of any Governmental Authority or self regulatory organization having
jurisdiction over it, (e) in response to any order, audit, request, review or
inquiry of any court or other Governmental Authority or self regulatory
organization or as may otherwise be required pursuant to any Requirement of Law,
(f) in connection with any litigation or similar proceeding relating to any
Obligation, this Agreement, any other Loan Document, the Indentures, or any
transaction contemplated hereby or thereby, (g) that has been publicly disclosed
other than in breach of this Section, (g) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender's investment
portfolio in connection with ratings issued with respect to such Lender or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document. Notwithstanding anything to the contrary in the foregoing
sentence or any other express or implied agreement, arrangement or
understanding, the parties hereto hereby agree that, from the commencement of
discussions with respect to the financing provided hereunder, any party hereto
(and each of its employees, representatives, or agents) is permitted to disclose
to any and all persons, without limitation of any kind, the tax structure and
tax aspects of the transactions contemplated hereby, and all materials of any
kind (including opinions or other tax analyses) related to such tax structure
and tax aspects.
15.Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower's financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
16.WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE
BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
17.USA PATRIOT ACT. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any




--------------------------------------------------------------------------------

Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
[Remainder of Page Intentionally Blank. Signature pages Follow.]


Signature Page to NorthWestern Corporation
Amended and Restated Credit Agreement




Signature Page to NorthWestern Corporation
Amended and Restated Credit Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
NORTHWESTERN CORPORATION,
as Borrower




By:     
Name:
Title:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:     
Name:
Title:
BANK OF AMERICA, N.A.,
as a Lender




By:     




--------------------------------------------------------------------------------

Name:
Title:


JPMORGAN CHASE BANK, N.A.
as a Lender




By:     
Name:
Title:


UNION BANK, N.A.
as a Lender




By:     
Name:
Title:


U.S. BANK NATIONAL ASSOCIATION
as a Lender




By:     
Name:
Title:


DEUTSCHE BANK AG NEW YORK BRANCH
as a Lender




--------------------------------------------------------------------------------





By:     
Name:
Title:


By:     
Name:
Title:


UBS LOAN FINANCE LLC,
as a Lender




By:     
Name:
Title:


By:     
Name:
Title:


KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:     
Name:




--------------------------------------------------------------------------------

Title:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By:     
Name:
Title:


By:     
Name:
Title:








Commitment Appendix
Lender
Commitment Amount
Bank of America, N.A.
$50,000,000.00
JPMorgan Chase Bank, N.A.
50,000,000.00
U.S. Bank National Association
37,500,000.00
Union Bank, N.A.
37,500,000.00
KeyBank National Association
37,500,000.00
UBS Loan Finance LLC
37,500,000.00
Deutsche Bank AG New York Branch
25,000,000.00
Credit Suisse AG, Cayman Islands Branch
25,000,000.00
Total
$300,000,000.00



6156923v1
NY3 3089069.5A






ANNEX A
PRICING GRID
The Commitment Fee Rate and the Applicable Margin for Revolving Credit Loans
shall be, at any time subsequent to the issuance of a credit rating for the
Obligations, the rate per annum set forth in the table below opposite the
Facilities rating of Standard & Poor's Ratings Services, Moody's Investor
Service




--------------------------------------------------------------------------------

Inc. and Fitch (collectively, the “Rating Agencies”).
LEVEL
Debt Rating
Commitment Fee
Applicable Margin
for Eurodollar Rate Loans
Applicable Margin
for Base Rate Loans
Letter of Credit Fee
I
> or equal to A / A2/A
10.0 bps
87.5 bps
0 bps
87.5 bps
II
 A- / A3/A-
12.5 bps
112.5 bps
12.5 bps
112.5 bps
III
 BBB+ / Baa1/ BBB+
17.5 bps
125.0 bps
25.0 bps
125.0 bps
IV
> BBB / Baa2/BBB
22.5 bps
150.0 bps
50.0 bps
150.0 bps
V
< or equal to BBB- / Baa3/BBB-
27.5 bps
175.0 bps
75.0 bps
175.0 bps



For purposes hereof, as of any date of determination, the foregoing ratings
shall be those credit ratings then published by the Ratings Agencies
(collectively, the “Debt Ratings”) with respect to the Borrower's
non­credit­enhanced, senior unsecured long­term debt; provided that if a Debt
Rating is issued by each of the Ratings Agencies and there is a split rating,
then the two highest of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level V being the lowest and the Debt Rating for Pricing Level I being
the highest) in determining the Pricing Level. If there is a single level split
in Debt Ratings of the two highest ratings of the Ratings Agencies, then the
higher Debt Rating of the two highest shall apply in determining the Pricing
Level or, if there is a multiple-level split in Debt Ratings of the two highest
ratings of the Ratings Agencies, then the Debt Rating that is one level lower
than the highest rating shall apply in determining the Pricing Level.


ANNEX B


EXISTING LETTERS OF CREDIT


L/C Number
Beneficiary
Amount
Maturity Date
3,100,131
  Morgan Stanley
$1.00
7/2/2011
3,100,132
Environmental Protection
$167,000.00
7/6/2011
3,100,699
Citigroup Energy
$1.00
9/2/2011



SCHEDULE 4.4


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES


1.The borrower is subject to Section 204 of the Federal Power Act. The Borrower
applied to the Federal Energy Regulatory Commission (the “FERC”) for authority
to borrow on a short-term, revolving basis up to a maximum of $350 million in
connection with a credit facility pursuant to its “Application of NorthWestern
Corporation for Authorization Under Section 204 of the Federal Power Act and
Request for Shortened Comment Period” dated May 20, 2011, Docket No.
ES11-34-000. The FERC authorized the Borrower, pursuant to Section 204 and
consistent with the foregoing application, to borrow under a senior credit
facility in an amount not to exceed $350 million, pursuant to the FERC's Order
dated June 20, 2011, Docket No. ES11-34-000




--------------------------------------------------------------------------------

(NorthWestern Corporation, 135 FERC ¶ 62,239 (2011).


2.The Montana Public Service Commission (“MPSC”) takes the position that its
approval is required in connection with the issuance of debt by entities subject
to the regulation and oversight of the MPSC. The Borrower is subject to the
regulation and oversight of the MPSC in connection with its conduct of the
utility business in the State of Montana, including, without limitation, with
respect to the issuance of debt securities specifically relating to such
business. Without conceding its position that the MPSC may not have jurisdiction
over this financing, the Borrower filed with the MPSC its application, dated
November 29, 2010, pursuant to the Montana Code Annotated §§ 69-3-501 through
69-3-507, seeking, among other things, authorization for the Borrower to issue
unsecured debt securities in an amount not to exceed $350 million. Pursuant to
the MPSC's Final Order dated December 14, 2010, the MPSC authorized the
Borrower, consistent with the foregoing application, to issue unsecured debt
securities in an amount not to exceed $350 million.


































SCHEDULE 4.6


LITIGATION




None.








































--------------------------------------------------------------------------------













































SCHEDULE 4.8


TITLE TO PROPERTY




None.
































































--------------------------------------------------------------------------------





















SCHEDULE 4.13


ERISA


4.13(c)
(1)    As of December 31, 2008, the present value of all accrued benefits under
the NorthWestern Corporation Pension Plan exceeded the value of the assets of
such plan by $7,400,000 (calculated on an ASC 715 basis using an interest rate
of 5.00%).
(2)    As of December 31, 2008, the present value of all accrued benefits under
the NorthWestern Energy Pension Plan exceeded the value of the assets of such
plan by $43,300,000 (calculated on an ASC 715 basis using an interest rate of
5.25%).


























SCHEDULE 4.14


LIMITING REGULATIONS


See Schedule 4.4.


































--------------------------------------------------------------------------------





















































SCHEDULE 4.15


SUBSIDARIES OF THE BORROWER


EXHIBIT A
A-91




Name of Company
Jurisdiction of
Organization
Percentage
Owned





NorthWestern Services, LLC
Delaware
100
Canadian-Montana Pipe Line Corporation
Canada
100
Montana Generation, LLC
Delaware
 

100 Indirect ownership. Montana Generation, LLC is 100% owned by NorthWestern
Services LLC.
 
Clark Fork and Blackfoot, L.L.C.
Montana
100
NorthWestern Investments, LLC
Delaware
100
Blue Dot Services, LLC
Delaware
 

100 Indirect ownership. Blue Dot Services, LLC is 100% owned by NorthWestern
Investments, LLC.




--------------------------------------------------------------------------------

 
Blue Dot Capital, LLC
Delaware
 

100 Indirect ownership. Blue Dot Capital, LLC is 100% owned by Blue Dot
Services, LLC.
 
Risk Partners Assurance, Ltd.
Bermuda
100





















SCHEDULE 4.17


ENVIRONMENTAL




Section 4.17 (a)(i)-(iv):


1.
As set forth in the Borrower's SEC Reports, the Borrower holds certain joint
ownership interests in power generation facilities that service its South Dakota
utility load. These power plants are fueled by coal. The United Stated
Environmental Protection Agency (“EPA”) is conducting an enforcement initiative
at a number of coal-fired power plants across the United States in an effort to
determine whether modifications at those facilities were subject to New Source
Review requirements or New Source Performance Standards under the Clean Air Act.
In connection with this initiative, the EPA has requested information from the
Borrower regarding certain of its South Dakota operations under Section 114(a)
of the Clean Air Act (Section 114). The EPA has issued similar requests to
certain power plants previously owned by The Montana Power Company, including
the Corrette and Colstrip power plants, the latter of which the Borrower
continues to own a 30% interest in Unit #4. The Section 114 information requests
required that the Borrower provide responses to specific EPA questions regarding
certain projects and maintenance activities that the EPA believes could have
violated the New Source Performance Standard and New Source Review requirements
of the Clean Air Act. The EPA contends that power plants are required to update
emission controls at the time of major maintenance or capital activity. The
Borrower believes that maintenance and capital activities preformed at its
jointly-owned power plants were routine in nature and typical for the industry.
The Borrower has complied and continues to comply with these information
requests, the EPA has not filed an enforcement action against the Borrower, but
the Borrower cannot predict the outcome of this investigation at this time.
Should the EPA determine to take action, the resulting additional costs to
comply could be material.



2.
The Borrower owns or previously owned real property upon which manufactured gas
plants previously operated in the states of Montana, South Dakota and Nebraska.





--------------------------------------------------------------------------------

Contamination may continue to exist in soils at these locations in levels that
exceed certain state or federal environmental standards and which may impact or
already may have impacted groundwater and which require further remediation. At
present, the Borrower cannot estimate with a reasonable degree of certainty the
total costs of any cleanup at these locations. Based upon findings from prior
investigations, the Borrower's current environmental liability reserves,
applicable insurance coverage, and the Borrower's belief that it will be able to
recoup prudently incurred costs in rates, the Borrower does not expect cleanup
costs at these locations to be material.


3.
In 2010, Borrower responded to an information request to The Clark Fork and
Blackfoot L.L.C. from the U.S. Environmental Protection Agency regarding its
relationship to properties in the Great Falls area that were formerly owned and
operated by the Montana Power Company, and that might contain contamination
related to the ACM Smelter and Refinery Site (ACM Site), which had then been
proposed for listing on the National Priorities List for cleanup under the
Superfund.  In June 2011, after the ACM Site was formally listed on the NPL,
EPA sent special notice letters regarding the ACM Site to the smelter owner,
Atlantic Richfield, and to BNSF railroad, demanding that those parties submit a
good faith proposal for conducting the investigation of the property within
sixty days.  EPA also sent a general notice letter to Borrower with respect to
the former BNSF railroad right of way property which EPA has proposed for
investigation and possible remediation as part of the ACM Site.   Borrower is
the current owner of a portion of the rail bed, which Montana Power had
purchased from BNSF, and may have indemnification obligations with respect to
other portions of the rail bed.   EPA has not requested that Borrower
participate in the remedial investigation.  However, it is anticipated that
Borrower, as current owner of a portion of the property, will become involved in
that investigation process.  Borrower does not expect the outstanding cleanup
costs to be material.



Section 4.17(b)(i)-(iii):


1.
See discussion above regarding the Borrower's former manufactured gas plant
locations.



2.
Based upon discovery of organic wastes (PCBs & hydrocarbons) at the Montana
Street Operating Center (“MSOC”), the State of Montanan Solid & Hazardous Waste
Bureau notified The Montana Power Company of its intent to perform a preliminary
assessment at the site for possible inclusion on the NPL. Before the MSOC site
was scored, the USEPA notified The Montana Power Company that the property was
located within the existing Butte Priority Soils Operable Unit (“BPSOU”)
Superfund site. The Montana Power Company negotiated a “de minimis” settlement
with the EPA for its liability with the BPSOU site, settling most of its
liability in a Consent Decree approved by the United States District Court for
the District of Montana, and received contribution protection in the event other
potentially responsible parties' claim contribution for related cleanup costs.
The MSOC site may be subject to future regulatory action or voluntary cleanup
activities for organic compounds found in the soil (TPH, PCBs) at its Montana
Street site. The Borrower assumed this potential liability under the terms of
its acquisition of the utility assets of The Montana Power Company and cannot
estimate with a reasonable degree of certainty the total costs, if any, for
cleanup of this site. The Borrower does not expect cleanup costs to be material.



3.
In April 1998, the Montana Power company identified and reported a release of





--------------------------------------------------------------------------------

hydrocarbons during the replacement of a dispensing unit associated with an
underground storage tank located at its Helena Operating Center. Impacted soils
were removed and groundwater monitoring wells were installed. With the
acquisition of the Montana Power Company, Borrower succeeded to the liability
associated with the site. To date, hydrocarbons remain detectable at low levels
in groundwater and soil vapor extraction efforts are underway to remove the
contaminants. Borrower does not expect the outstanding cleanup costs to be
material.


Section 4.17(c):


See section 4.17(a) and (b).


Section 4.17(d):


See section 4.17(b).


Section 4.17(e):


See discussion above regarding the Consent Decree governing the BPSOU.












SCHEDULE 7.3


AFFILIATE TRANSACTIONS


None.






















































--------------------------------------------------------------------------------

































SCHEDULE 7.5


NEGATIVE PLEDGES


Stipulation and Settlement Agreement dated July 8, 2004 by and among the
Borrower, MPSC and the Montana Consumer Counsel.




                                




--------------------------------------------------------------------------------

EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered to you pursuant to Section 6.2 (b) of
the Amended and Restated Credit Agreement, dated as of June 30, 2011, as
amended, supplemented or modified from time to time (the “Credit Agreement”),
among NorthWestern Corporation d/b/a NorthWestern Energy, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), and Bank of America, N.A., as
administrative agent.
I am the duly elected, qualified and acting [____________], and a Responsible
Officer, of the Borrower.
I have reviewed and am familiar with the contents of this Certificate.
I have reviewed the terms of the Credit Agreement and the Loan Documents to
which the Borrower is a party and have made, or caused to be made under my
supervision, a review in reasonable detail of the financial condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”). Such review did not disclose the existence during or at the end of
the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below].
Attached hereto as Attachment 2 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.
IN WITNESS WHEREOF, I execute this Certificate this _____ day of _______, 20__.
NORTHWESTERN CORPORATION




By:        
Title:
        




--------------------------------------------------------------------------------

Attachment 2
to EXHIBIT A


A-98
The information described herein is as of _________, and pertains to the period
from __________ __, 20__ to ____________ __, 20__.
[Set forth Covenant Calculations]


B-2






--------------------------------------------------------------------------------

EXHIBIT B


B-1


SECRETARY'S CERTIFICATE


Pursuant to subsection 5.1(e) of the Amended and Restated Credit Agreement dated
as of June 30, 2011 (the “Credit Agreement”; capitalized terms not otherwise
defined herein shall have the meanings given such terms in the Credit
Agreement), among NorthWestern Corporation d/b/a NorthWestern Energy, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to thereto (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent, the undersigned hereby certifies that he
is the duly elected and qualified Corporate Secretary of the Borrower and in
such capacity further certifies as follows:
SECTION 11. Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower on April 26,
2011 such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.
SECTION 12. Attached hereto as Annex 2 is a true and complete copy of the
By-Laws of the Borrower as in effect on the date hereof.
SECTION 13. Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Borrower as in effect on the date hereof,
and such certificate has not been amended, repealed, modified or restated.
SECTION 14. Attached hereto as Annex 4 are certificates of existence or similar
certificates, as the case may be, from the Secretary of State or similar state
official of Delaware and each other state in which the Borrower is qualified to
do business.
SECTION 15. Attached hereto as Annex 5 are true and complete copies of the
application of the Borrower to the Federal Energy Regulatory Commission (“FERC”)
and the related order issued by the FERC, which order authorizes the incurrence
of Indebtedness under the Credit Agreement.
SECTION 16. Attached hereto as Annex 6 are true and complete copies of the
application of the Borrower to the Montana Public Service Commission (“MPSC”)
and the related order issued by the MPSC, which order authorizes the incurrence
of Indebtedness under the Credit Agreement.
SECTION 17. Brian B. Bird is the duly elected and qualified Vice President,
Chief Financial Officer and Treasurer of the Borrower, and the signature
appearing opposite his name below is his true and genuine signature. Mr. Bird is
duly authorized to execute and deliver on behalf of the Borrower each of the
Loan Documents to which it is a party and any certificate or other document to
be delivered by the Borrower pursuant to the Loan Documents to which it is a
party.
NAME                OFFICE            SIGNATURE


Brian B. Bird            Vice President, Chief     _____________________
Financial Officer and
Treasurer


The undersigned have executed this Secretary's Certificate as of June 30, 2011.


__________________________________
Timothy P. Olson




--------------------------------------------------------------------------------

Corporate Secretary




I, Brian B. Bird, Vice President, Chief Financial Officer and Treasurer of the
Borrower, certify that Timothy P. Olson is the duly qualified Corporate
Secretary of the Borrower and that the signature set forth above is his genuine
signature.






__________________________________
Brian B. Bird
Vice President, Chief Financial Officer and Treasurer


C-1-4




--------------------------------------------------------------------------------

EXHIBIT C-1


FORM OF REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$____________    New York, New York
[DATE]
FOR VALUE RECEIVED, the undersigned, NORTHWESTERN CORPORATION d/b/a NORTHWESTERN
ENERGY, a Delaware corporation (the “Borrower”), hereby promises to pay to
___________________ (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of (a) _________ DOLLARS ($______),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
Payment Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.11 of the
Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Revolving Credit
Loan.
This Note (a) is one of the Revolving Credit Notes referred to in the Amended
and Restated Credit Agreement dated as of June 30, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lender, the other banks and financial institutions or
entities from time to time parties thereto, and Bank of America, N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional prepayment in whole or in part as provided in the
Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as and to the extent
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE




--------------------------------------------------------------------------------

CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.
NORTHWESTERN CORPORATION




By:        
Name:
Title:


C-1-3
Schedule A
to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS




--------------------------------------------------------------------------------

Date


Amount of Base Rate
Loans
Amount
Converted to
Base Rate Loans


Amount of Principal of
Base Rate Loans Repaid
Amount of Base Rate
Loans Converted to
Eurodollar Loans


Unpaid Principal Balance
of Base Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule B
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS




--------------------------------------------------------------------------------

Date


Amount of
Eurodollar Loans
Amount Converted
to Eurodollar
Loans
Interest Period and
Eurodollar Rate with
Respect Thereto
Amount of Principal
of Eurodollar Loans
Repaid
Amount of Eurodollar
Loans Converted to
Base Rate Loans
Unpaid Principal
Balance of
Eurodollar Loans


Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







C-2-2






--------------------------------------------------------------------------------

EXHIBIT C-2
C-2-1


FORM OF SWING LINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$_____________    NEW YORK, NEW YORK
[DATE]
FOR VALUE RECEIVED, the undersigned, NORTHWESTERN CORPORATION d/b/a NORTHWESTERN
ENERGY, a Delaware corporation (the “Borrower”), hereby promises to pay
_________________, (the “Swing Line Lender”) or its registered assigns at the
Payment Office specified in the Credit Agreement (as herein defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of (a) ________ dollars
($___________), or, if less, (b) the aggregate unpaid principal amount of all
Swing Line Loans made by the Swing Line Lender to the Borrower pursuant to
Section 2.3 of the Credit Agreement, as hereinafter defined. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.11 of such Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swing Line Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. The failure to make any such endorsement or any
error in any such endorsement shall not affect the obligations of the Borrower
in respect of any Swing Line Loan.
This Note (a) is one of the Swing Line Notes referred to in the Amended and
Restated Credit Agreement dated as of June 30, 2011 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the Swing Line Lender, the other banks and financial institutions
or entities from time to time parties thereto, and Bank of America. N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional prepayment in whole or in part as provided in the
Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as and to the extent
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE




--------------------------------------------------------------------------------

CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.
NORTHWESTERN CORPORATION




BY:    
Name:
Title:
Schedule A
to Swing Line Note
LOANS AND REPAYMENTS OF SWING LINE LOANS




--------------------------------------------------------------------------------

Date


Amount of
Swing Line Loans


Amount of Principal of Swing Line
Loans Repaid


Unpaid Principal Balance of Swing
Line Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







D-4




--------------------------------------------------------------------------------

EXHIBIT D
D-1


FORM OF


ASSIGNMENT AND ACCEPTANCE
Reference is made to the Amended and Restated Credit Agreement, dated as of June
30, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (“Lenders”), and Bank
of America, N.A., as administrative agent. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.
The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:
The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor's rights and obligations under the
Credit Agreement with respect to the credit facility contained in the Credit
Agreement as set forth on Schedule 1 hereto (the “Assigned Facility”), in a
principal amount for the Assigned Facility as set forth on Schedule 1 hereto.
The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facility and (i) requests that the Administrative
Agent, upon request by the Assignee, exchange the attached Notes for a new Note
or Notes payable to the Assignee and (ii) if the Assignor has retained any
interest in the Assigned Facility, requests that the Administrative Agent
exchange the attached Notes for a new Note or Notes payable to the Assignor, in
each case in amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Date).
The Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of such financial statements (to the
extent required to be delivered by the Borrower under the Credit Agreement) and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(c) agrees that it will, independently and without reliance upon the Assignor,
the Agents, the Arrangers or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its




--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Agents to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agents by the terms
thereof together with such powers as are incidental thereto; and (e) agrees that
it will be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, if it is
organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to subsection 2.16(d) of the Credit Agreement.
The effective date of this Assignment and Acceptance shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement, effective as of the Effective Date
(which shall not, unless otherwise agreed to by the Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent).
Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.]
From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.
This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.


D-3
Schedule 1
to Assignment and Acceptance
Name of Assignor: __________________________
Name of Assignee: __________________________
Effective Date of Assignment: _________________




--------------------------------------------------------------------------------

Credit Facility Assigned
Principal Amount Assigned
Revolving Credit Percentage Assigned Calculate the Commitment Percentage that is
assigned to at least 15 decimal places and show as a percentage of the aggregate
commitments of all Lenders.
Revolving Credit Facility
$____________________
_______.______%
 
 
 



[Name of Assignor]
[Name of Assignee]
 
 
By:___________________________________
Title
By:___________________________________
Title
 
 
 
 
 
 









Accepted:
Consented To:
BANK OF AMERICA, N.A, as Administrative Agent
NORTHWESTERN CORPORATION
 
 
By:___________________________________
Title
By:___________________________________
Title
BANK OF AMERICA, N.A, as Swing Line Lender
 BANK OF AMERICA, N.A., as Issuing Lender
By:___________________________________
Title
By:___________________________________
Title
U.S. BANK NATIONAL ASSOCIATION, as Swing Line Lender
[Additional Issuing Lenders and Swing Line Lenders]
By:___________________________________
Title
 







--------------------------------------------------------------------------------

EXHIBIT E




FORM OF EXEMPTION CERTIFICATE
Reference is made to the Amended and Restated Credit Agreement, dated as of June
30, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
Bank of America, N.A., as administrative agent. Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement. _______________________ (the “Non-U.S. Lender”) is providing
this certificate pursuant to subsection 2.16 (d) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants that:
The Non-U.S. Lender is the sole record and beneficial owner of the Loans or the
obligations evidenced by Note(s) in respect of which it is providing this
certificate.
The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:
the Non-U.S. Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and
the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and
The Non-U.S. Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF NON-U.S. LENDER]




By:        
Name:
Title:
Date:




F-2






--------------------------------------------------------------------------------

EXHIBIT F
F-1


FORM OF BORROWING NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 30, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among NorthWestern Corporation
d/b/a NorthWestern Energy, a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.
The undersigned hereby requests (select one):
A Borrowing of Revolving Credit Loans
A conversion or continuation of Revolving Credit
1.
On                     (a Business Day).

2.
In the amount of $                

3.
Comprised of                         

4.
            [Type of Loan requested]

5.
For Eurodollar Rate Loans: with an Interest Period of      months.

The Revolving Credit Borrowing requested herein complies with Section 2.2 of the
Agreement.


The Borrower hereby represents and warrants that the conditions specified in
Section 5.2 shall be satisfied on and as of the date of the Borrowing Date.
NORTHWESTERN CORPORATION
as the Borrower




By:     
Name:     
Title:                     








--------------------------------------------------------------------------------

G-2
EXHIBIT G
G-1




FORM OF LETTER OF CREDIT REQUEST


Dated           Date of Letter of Credit Request which will be on or after the
Initial Borrowing Date and prior to the 7th Business Day prior to the Revolving
Credit Termination Date.     


Bank of America N.A., as Administrative Agent
under the Amended and Restated Credit Agreement (as amended, supplemented or
modified for time to time, the “Credit Agreement”) dated as of June 30, 2011
among Northwestern Corporation (the “Borrower”) and d/b/a NorthWestern Energy.


135 South LaSalle Street
Chicago, IL 60603


[Name and Address of applicable Issuing Lender]     If Bank of America is the
Issuing Lender insert the following name and address: 22621-TOC-STANDBY L/C-LA
Los Angeles 1000 W. Temple St. Mail Code: CA9-705-07-05 Los Angeles, CA
90012-1514 Attention: Mane Badalyan Phone: 213-481-7841 Email:
mane.v.badalyan@baml.com.
Dear Ladies and Gentlemen:
We hereby request that the Issuing Lender, in its individual capacity, issue a
standby Letter of Credit for the account of the undersigned on           Date of
Issuance which shall be at least four (4) Business Days from the date hereof (or
such shorter period as is reasonably acceptable to the respective Issuing
Lender).        (the “Date of Issuance”), which Letter of Credit shall be
denominated in United States Dollars and shall be in the aggregate amount of
          Aggregate initial amount of the Letter of Credit.      .
For the purposes of this Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
shall have the respective meaning provided such terms in the Credit Agreement.
The beneficiary of the requested Letter of Credit will be           Insert name
and address of beneficiary.      , and such Letter of Credit will be in support
of           Insert brief description of the L/C Supportable Obligations.      
and will have a stated expiration date of           Insert the last date upon
which drafts may be presented which may not be later than the earlier of (x) the
first anniversary of the date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date.      . We hereby
certify that:
(1)    Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents to which it is a party other than those in
Sections 4.2 and




--------------------------------------------------------------------------------

4.6 of the Credit Agreement (except to the extent applicable to an earlier date)
is true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof; and
(2)    No Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or an Event of Default occur.


NORTHWESTERN CORPORATION




By    ___________________________
Name:
Title:




PA
H-2






--------------------------------------------------------------------------------

EXHIBIT H
H-1


FORM OF NEW LENDER SUPPLEMENT
NEW LENDER SUPPLEMENT, dated _________________, to the Credit Agreement, dated
as of June 30, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NorthWestern Corporation d/b/a NorthWestern
Energy, a Delaware corporation (the “Borrower”), the Lenders party thereto, and
Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, the Credit Agreement provides in Section 2.1(c) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent by executing and
delivering to the Borrower and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this New Lender Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement;
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Revolving Credit Commitment of $__________________.
2.The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of such financial statements (to
the extent required to be delivered by the Borrower under the Credit Agreement)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this New Lender Supplement;
(c) agrees that it has made and will, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.16(d) of the Credit Agreement.
3.The undersigned's address for notices for the purposes of the Credit




--------------------------------------------------------------------------------

Agreement is as follows:
[INSERT NOTICE ADDRESS]
IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF LENDER]


By
Name:
Title:
Accepted this _____ day of
______________, ____.
 
 
 
NORTHWESTERN CORPORATION, as
Borrower
By
Name:
Title:
 
 
 
Accepted this ____ day of
______________, ____.
 
BANK OF AMERICA, N.A., as Administrative Agent
By
Name:
Title:
 



                                            




--------------------------------------------------------------------------------

EXHIBIT I
FORM OF INCREASED REVOLVING COMMITMENT ACTIVATION NOTICE
To:    BANK OF AMERICA, N.A., as Administrative Agent
Dated:     _________________
Reference is hereby made to the Credit Agreement, dated as of June 30, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the Lenders party thereto and Bank of
America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
This notice is the Increased Revolving Commitment Activation Notice referred to
in Section 2.1(b) of the Credit Agreement, and the Borrower and each of the
Lenders party hereto hereby notify you that:
1.
Each Lender party hereto agrees to make or increase the amount of its Revolving
Credit Commitment to the amount set forth opposite such Lender's name below
under the caption “Increased Revolving Credit Commitment Amount” (the
“Commitment Increase”).

2.
The Increased Revolving Commitment Closing Date is ______.

3.
The Borrower hereby represents and warrants that (i) each of the representations
and warranties made by the Borrower in or pursuant to the Loan Documents, other
than those in Sections 4.2 and 4.6 (except to the extent applicable to an
earlier date) shall be true and correct in all material respects on and as of
such date as if made on and as of such date and (ii) no Default or Event of
Default shall have occurred and be continuing on the date hereof or after giving
effect to the Commitment Increase.

 
NORTHWESTERN CORPORATION
By:
Name:
Title:
 
 
Increased Revolving Credit Commitment Amount
$
[NAME OF LENDER]
By:
Name:
Title:















                                


